SWDocID[[NYCORP:2458875v7:4471C:01/10/05 — 09:29 p]]

[[NYCORP:2458875v7:4471C:01/10/05--09:29 p]]

EXECUTION COPY

[[NYCORP:2458875v7:4471C:01/10/05--09:29 p]]

$350,000,000

CREDIT AGREEMENT

dated as of January 13, 2005,

among

LABORATORY CORPORATION OF AMERICA HOLDINGS,

THE LENDERS NAMED HEREIN

and

CREDIT SUISSE FIRST BOSTON,

as Administrative Agent

_________________

CREDIT SUISSE FIRST BOSTON

and

UBS SECURITIES LLC,

as Joint Bookrunners and

Co-Lead Arrangers

BANK OF AMERICA, N.A.,

SUNTRUST BANK,

UBS SECURITIES LLC and

WACHOVIA SECURITIES

as Co-Syndication Agents

[CS&M Ref No. 5865-295]

--------------------------------------------------------------------------------

4


[[NYCORP:2458875v7:4471C:01/10/05--09:29 p]]

                                            TABLE OF CONTENTS

                                                                                                      Page


                                                ARTICLE I

                                               Definitions

SECTION 1.01.         Defined Terms.............................................1
SECTION 1.02.         Terms Generally......... ................................16
SECTION 1.03.         Classification of Loans and Borrowings...................16


                                                ARTICLE II

                                               The Credits

SECTION 2.01.         Commitments..............................................17
SECTION 2.02.         Loans....................................................17
SECTION 2.03.         Competitive Bid Procedure................................19
SECTION 2.04.         Borrowing Procedure......................................21
SECTION 2.05.         Evidence of Debt; Repayment of Loans.....................21
SECTION 2.06.         Fees.....................................................22
SECTION 2.07.         Interest on Loans........................................23
SECTION 2.08.         Default Interest.........................................24
SECTION 2.09.         Alternate Rate of Interest...............................24
SECTION 2.10.         Termination and Reduction of Commitments.................25
SECTION 2.11.         Conversion and Continuation of Borrowings................25
SECTION 2.12.         Optional Prepayment......................................27
SECTION 2.13.         Reserve Requirements; Change in Circumstances............27
SECTION 2.14.         Change in Legality.......................................29
SECTION 2.15.         Break Funding............................................29
SECTION 2.16.         Pro Rata Treatment.......................................30
SECTION 2.17.         Sharing of Setoffs.......................................30
SECTION 2.18.         Payments.................................................31
SECTION 2.19.         Taxes................................................ ...31
SECTION 2.20.         Assignment of Commitments Under Certain Circumstances;
                      Duty to Mitigate................................ ........33
SECTION 2.21.         Letters of Credit........................................34
SECTION 2.22.         Incremental Commitments..................................39


                                               ARTICLE III

                                      Representations and Warranties

SECTION 3.01.         Organization; Powers.....................................40
SECTION 3.02.         Authorization............................................40
SECTION 3.03.         Enforceability...........................................41
SECTION 3.04.         Governmental Approvals...................................41
SECTION 3.05.         Financial Statements.....................................41
SECTION 3.06.         No Material Adverse Change...............................41
SECTION 3.07.         Subsidiaries.............................................41
SECTION 3.08.         Litigation; Compliance with Laws.........................41
SECTION 3.09.         Federal Reserve Regulations..............................42
SECTION 3.10.         Investment Company Act; Public Utility Holding
                                        Company Act............................42
SECTION 3.11.         Use of Proceeds..........................................42
SECTION 3.12.         Tax Returns..............................................42
SECTION 3.13.         No Material Misstatements................................42
SECTION 3.14.         Employee Benefit Plans...................................42
SECTION 3.15.         Environmental Matters.......................... .........43
SECTION 3.16.         Senior Indebtedness......................................43


                                                ARTICLE IV

                                          Conditions of Lending

SECTION 4.01.         All Credit Events........................................43
SECTION 4.02.         Closing Date.............................................43


                                                ARTICLE V

                                          Affirmative Covenants

SECTION 5.01.         Existence; Businesses and Properties.....................45
SECTION 5.02.         Insurance................................................45
SECTION 5.03.         Obligations and Taxes....................................45
SECTION 5.04.         Financial Statements, Reports, etc.......................46
SECTION 5.05.         Litigation and Other Notices.............................47
SECTION 5.06.         Maintaining Records; Access to Properties and
                                Inspections...................  ...............47
SECTION 5.07.         Use of Proceeds..........................................47


                                                ARTICLE VI

                                            Negative Covenants

SECTION 6.01.         Subsidiary Indebtedness..................................48
SECTION 6.02.         Liens......................................... ..........49
SECTION 6.03.         Sale and Lease-Back Transactions.........................50
SECTION 6.04.         Mergers, Consolidations and Sales of Assets..............50
SECTION 6.05.         Restricted Payments......................................50
SECTION 6.06.         Business of Borrower and Subsidiaries....................51
SECTION 6.07.         Interest Coverage Ratio........................ .........51
SECTION 6.08.         Maximum Leverage Ratio...................................51
SECTION 6.09.         Hedging Agreements.............................. ........51


                                               ARTICLE VII

                                            Events of Default



                                               ARTICLE VIII

                                         The Administrative Agent



                                                ARTICLE IX

                                              Miscellaneous

SECTION 9.01.         Notices..................................................56
SECTION 9.02.         Survival of Agreement....................................56
SECTION 9.03.         Binding Effect...........................................56
SECTION 9.04.         Successors and Assigns...................................57
SECTION 9.05.         Expenses; Indemnity......................................61
SECTION 9.06.         Right of Setoff..........................................62
SECTION 9.07.         Applicable Law...........................................62
SECTION 9.08.         Waivers; Amendment.......................................62
SECTION 9.09.         Interest Rate Limitation.................................63
SECTION 9.10.         Entire Agreement................................ ........63
SECTION 9.11.         WAIVER OF JURY TRIAL............................. .......63
SECTION 9.12.         Severability.............................................64
SECTION 9.13.         Counterparts......................................  .....64
SECTION 9.14.         Headings.................................................64
SECTION 9.15.         Jurisdiction; Consent to Service of Process..............64
SECTION 9.16.         Confidentiality..................................... ....65
SECTION 9.17.         Termination of Existing Credit Agreements................65
SECTION 9.18.         USA Patriot Act Notice...................................66






Schedule 1.01(a)  Existing Letters of Credit
Schedule 2.01              Lenders and Commitments
Schedule 3.07              Subsidiaries


Exhibit A                  Form of Administrative Questionnaire
Exhibit B                  Form of Assignment and Acceptance
Exhibit C                  Form of Borrowing Request
Exhibit D-1                Form of Competitive Bid Request
Exhibit D-2                Form of Notice of Competitive Bid Request
Exhibit D-3                Form of Competitive Bid
Exhibit D-4                Form of Competitive Bid Accept/Reject Letter
Exhibit E-1                Form of Opinion of Chief Legal Counsel of the Borrower
Exhibit E-2                Form of Opinion of Hogan and Hartson L.L.P.





                                                                                                        36


[[NYCORP:2458875v7:4471C:01/10/05--09:29 p]]

          CREDIT AGREEMENT dated as of January 13, 2005, among LABORATORY
CORPORATION OF AMERICA HOLDINGS, a Delaware corporation (the “Borrower”), the
Lenders (as defined in Article I), and CREDIT SUISSE FIRST BOSTON, as
administrative agent (in such capacity, the “Administrative Agent”) for the
Lenders.


        The Borrower has requested the Lenders to extend credit in the form of
Revolving Loans (such term and each other capitalized term used but not defined
herein having the meaning given it in Article I) at any time and from time to
time prior to the Maturity Date, in an aggregate principal amount at any time
outstanding not in excess of the Total Commitment ($350,000,000 as of the
Closing Date). The Borrower has also requested the Lenders to provide a
procedure pursuant to which the Borrower may invite the Lenders to bid on an
uncommitted basis on short-term borrowings by the Borrower. The Borrower has
requested the Issuing Bank to issue Letters of Credit, in an aggregate face
amount at any time outstanding not in excess of the L/C Commitment ($125,000,000
as of the Closing Date), to support payment obligations incurred in the ordinary
course of business by the Borrower and its Subsidiaries. The proceeds of the
Loans are to be used solely for general corporate purposes of the Borrower and
its Subsidiaries, including (a) working capital, (b) capital expenditures,
(c) the funding of share repurchases and other Restricted Payments permitted
hereunder, (d) acquisitions and (e) the repayment of all amounts outstanding or
due under the Existing Credit Agreements.

        The Lenders are willing to extend such credit to the Borrower and the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrower, in each case on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

        “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

        “Acquisition” shall mean the acquisition by the Borrower or any wholly
owned Subsidiary of the Borrower of all or substantially all of the assets of a
person or line of business of such person, or all or substantially all of the
Equity Interests of a person, in each case where the aggregate consideration (in
whatever form) payable by the Borrower or any Subsidiary exceeds $10,000,000.

        “Administrative Agent Fees” shall have the meaning assigned to such term
in Section 2.06(b).

        “Administrative Questionnaire” shall mean an Administrative
Questionnaire in the form of Exhibit A, or such other form as may be supplied
from time to time by the Administrative Agent.

        “Affiliate” shall mean, when used with respect to a specified person,
another person that directly, or indirectly through one or more intermediaries,
Controls or is Controlled by or is under common Control with the person
specified.

        “Aggregate Revolving Credit Exposure” shall mean the aggregate amount of
the Lenders’ Revolving Credit Exposures.

        “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

        “Applicable Percentage” shall mean, for any day, with respect to any
Eurodollar Loan (other than any Eurodollar Competitive Loan) or with respect to
the Facility Fees, as the case may be, the applicable percentage set forth below
under the caption “Eurodollar Spread” or “Facility Fee Percentage”, as the case
may be, based upon the rating by S&P applicable on such date to the Index Debt:


                                Eurodollar               Facility Fee Percentage
SandP Rating                         Spread
Category 1                      0.275%                   0.100%
Equal to or
greater than A-
Category 2                      0.375%                   0.125%
BBB+
Category 3                      0.475%                   0.150%
BBB
Category 4                      0.575%                   0.175%
BBB-
Category 5                      0.750%                   0.250%
Less than BBB-



        For purposes of the foregoing, (i) if S&P shall not have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), then S&P shall be deemed to have
established a rating in Category 5; and (ii) if the rating established or deemed
to have been established by S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of S&P), such change shall be
effective as of the date on which it is first announced by S&P. Each change in
the Applicable Percentage shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of S&P shall
change, or if S&P shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the non-availability of
a rating from S&P and, pending the effectiveness of any such amendment, the
Applicable Percentage shall be determined by reference to the rating most
recently in effect prior to such change or cessation.

        “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit B or such other form as shall be approved by the
Administrative Agent.

        “Board” shall mean the Board of Governors of the Federal Reserve System
of the United States of America.

        “Borrowing” shall mean (a) Loans of the same Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Borrowing described in the
definition of the term “Competitive Borrowing”.

        “Borrowing Request” shall mean a request by the Borrower in accordance
with the terms of Section 2.04.

        “Business Day” shall mean any day other than a Saturday, Sunday or day
on which banks in New York City are authorized or required by law to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

        “Capital Lease Obligations” of any person shall mean the obligations of
such person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

        A “Change in Control” shall be deemed to have occurred if (a) any person
or group (within the meaning of Rule 13d-5 of the Securities Exchange Act of
1934 as in effect on the date hereof) shall own directly or indirectly,
beneficially or of record, shares representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding capital stock of
the Borrower or (b) a majority of the seats (other than vacant seats) on the
board of directors of the Borrower shall at any time be occupied by persons who
were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated.

        “Change in Law” shall mean (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
the Issuing Bank (or, for purposes of Section 2.13, by any lending office of
such Lender or by such Lender’s or Issuing Bank’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement.

        “Closing Date” shall mean January 13, 2005.

        “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        “Commitment” shall mean, with respect to each Lender, the commitment of
such Lender to make Loans and to acquire participations in Letters of Credit
hereunder as set forth on Schedule 2.01, or in the Assignment and Acceptance
pursuant to which such Lender assumed its Commitment, as applicable, as the same
may be (a) reduced from time to time pursuant to Section 2.10, (b) increased
from time to time pursuant to Section 2.22 and (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.

        “Competitive Bid” shall mean an offer by a Lender to make a Competitive
Loan pursuant to Section 2.03(b) in the form of Exhibit D-3.

        “Competitive Bid Accept/Reject Letter” shall mean a notification made by
the Borrower pursuant to Section 2.03(d) in the form of Exhibit D-4.

        “Competitive Bid Rate” shall mean, as to any Competitive Bid, (i) in the
case of a Eurodollar Loan, the Margin, and (ii) in the case of a Fixed Rate
Loan, the fixed rate of interest offered by the Lender making such Competitive
Bid.

        “Competitive Bid Request” shall mean a request made by the Borrower
pursuant to Section 2.03(a).

        “Competitive Borrowing” shall mean a Borrowing consisting of a
Competitive Loan or concurrent Competitive Loans from the Lender or Lenders
whose Competitive Bids for such Borrowing have been accepted by the Borrower
under the bidding procedure described in Section 2.03.

        “Competitive Loan” shall mean a Loan from a Lender to the Borrower
pursuant to the bidding procedure described in Section 2.03. Each Competitive
Loan shall be a Eurodollar Competitive Loan or a Fixed Rate Loan.

        “Confidential Information Memorandum” shall mean the Confidential
Information Memorandum of the Borrower dated December 2004.

        “Consolidated EBITDA” shall mean, for any period, Consolidated Net
Income for such period plus (a) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (i) consolidated
interest expense net of interest income for such period, (ii) consolidated
income tax expense for such period, (iii) all amounts attributable to
depreciation and amortization for such period and (iv) any extraordinary charges
and all non-cash write-offs and write-downs of amortizable and depreciable items
for such period, and minus (b) without duplication, to the extent included in
determining such Consolidated Net Income, any extraordinary gains and all
non-cash items of income for such period, all determined on a consolidated basis
in accordance with GAAP.

        “Consolidated Interest Expense” shall mean, for any period, the interest
expense (including (a) imputed interest expense in respect of Capital Lease
Obligations and (b) the amortization of original issue discount in connection
with the Subordinated Notes and other Indebtedness issued with original issue
discount) of the Borrower and the Subsidiaries for such period, net of interest
income, in each case determined on a consolidated basis in accordance with GAAP.
For purposes of the foregoing, interest expense shall be determined after giving
effect to any net payments made or received by the Borrower or any Subsidiary
with respect to interest rate Hedging Agreements.

        “Consolidated Net Income” shall mean, for any period, the net income or
loss of the Borrower and the Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP.

        “Control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
person, whether through the ownership of voting securities, by contract or
otherwise, and the terms “Controlling” and “Controlled” shall have meanings
correlative thereto.

        “Credit Event” shall have the meaning assigned to such term in
Section 4.01.

        “Default” shall mean any event or condition which upon notice, lapse of
time or both would constitute an Event of Default.

        “dollars” or “$” shall mean lawful money of the United States of
America.

        “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments or injunctions issued, promulgated or
entered into by any Governmental Authority, relating to the environment, the
preservation or reclamation of natural resources, the management or release of
Hazardous Materials or to the effect of the environment on human health and
safety.

        “Environmental Liability” shall mean liabilities, obligations, claims,
actions, suits, judgments or orders under or relating to any Environmental Law
for any damages, injunctive relief, losses, fines, penalties, fees, expenses
(including fees and expenses of attorneys and consultants) or costs, whether
contingent or otherwise, including those arising from or relating to (a) any
action to address the on- or off-site presence, release of, or exposure to,
Hazardous Materials, (b) permitting and licensing, governmental administrative
oversight and financial assurance requirements, (c) any personal injury
(including death), any property damage (real or personal) or natural resource
damage and (d) the violation of any Environmental Law.

        “Equity Interests” shall mean shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity interests in any person, or any obligations
convertible into or exchangeable for, or giving any person a right, option or
warrant to acquire such equity interests or such convertible or exchangeable
obligations; provided that the Subordinated Notes are deemed not to constitute
Equity Interests of the Borrower.

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code, or solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

        “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder, with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan or the withdrawal or partial withdrawal of the Borrower
or any of its ERISA Affiliates from any Plan or Multiemployer Plan; (e) the
receipt by the Borrower or any of its ERISA Affiliates from the PBGC or a plan
administrator of any notice relating to the intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the adoption of any
amendment to a Plan that would require the provision of security pursuant to
Section 401(a)(29) of the Code or Section 307 of ERISA; (g) the receipt by the
Borrower or any of its ERISA Affiliates of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any of its ERISA Affiliates of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA; or (h) the occurrence
of a “prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable.

        “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.

        “Event of Default” shall have the meaning assigned to such term in
Article VII.

        “Excluded Taxes” shall mean, with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (a) income, franchise
or similar taxes imposed on (or measured by) its net income by the United States
of America, the jurisdiction under the laws of which such recipient is organized
or in which its principal office is located (or, in the case of any Lender, in
which its applicable lending office is located), or, in the case of a
jurisdiction that imposes taxes on the basis of management or control or other
concept or principle of residence, the jurisdiction in which such recipient is
so resident, (b) Taxes imposed by reason of any present or former connection
between such person and the jurisdiction imposing such Taxes, other than solely
as a result of the execution and delivery of this Agreement, the making of any
Loans hereunder or the performance of any action provided for hereunder, (c) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which the Borrower is located and (d) in
the case of a Foreign Lender (other than as an assignee pursuant to a request by
the Borrower under Section 2.20(a)), any withholding tax that (i) is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.19(a) or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.19(e).

        “Existing Credit Agreements” shall mean, collectively, (a) the
Three-Year Credit Agreement dated as of February 20, 2002, as amended, among the
Borrower, the lenders from time to time party thereto, and Credit Suisse First
Boston, as administrative agent, and (b) the 364-Day Credit Agreement dated as
of January 13, 2004, among the Borrower, the Lenders from time to time party
thereto, and Credit Suisse First Boston, as administrative agent.

        “Existing Letter of Credit” shall mean each letter of credit previously
issued for the account of the Borrower that (a) is outstanding on the Closing
Date and (b) is listed on Schedule 1.01(a).

        “Facility Fee” shall have the meaning assigned to such term in
Section 2.06(a).

        “Federal Funds Effective Rate” shall mean, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for the day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

        “Fees” shall mean the Facility Fees, the Administrative Agent Fees, the
L/C Participation Fees and the Issuing Bank Fees.

        “Financial Officer” of any person shall mean the chief financial
officer, principal accounting officer, Treasurer or Controller of such person.

        “Fixed Rate Borrowing” shall mean a Borrowing comprised of Fixed Rate
Loans.

        “Fixed Rate Loan” shall mean any Competitive Loan bearing interest at a
fixed percentage rate per annum (expressed in the form of a decimal to no more
than four decimal places) specified by the Lender making such Loan in its
Competitive Bid.

        “Foreign Lender” shall mean any Lender that is organized under the laws
of a jurisdiction other than that in which the Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

        “GAAP” shall mean generally accepted accounting principles applied on a
consistent basis.

        “Governmental Authority” shall mean any Federal, state, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.

        “Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

        “Guarantee” of or by any person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of such person guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness or other obligation, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness; provided, however, that
the term “Guarantee” shall not include endorsements for collection or deposit in
the ordinary course of business.

        “Hazardous Materials” shall mean (a) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other ozone-depleting substances and (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

        “Hedging Agreement” shall mean any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

        “Incremental Commitment” shall mean the Commitment of any Lender
established pursuant to Section 2.22.

        “Incremental Commitment Agreement” shall mean an Incremental Commitment
Assumption Agreement in form and substance reasonably satisfactory to the
Administrative Agent, among the Borrower, the Administrative Agent, and one or
more Incremental Lenders and, if applicable, the Issuing Bank.

        “Incremental Commitment Amount” shall mean, at any time, the excess, if
any, of $150,000,000 over the aggregate amount of all Incremental Commitments
established prior to such time pursuant to Section 2.22.

        “Incremental Lender” shall mean a Lender with an Incremental Commitment.

        “Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued obligations
incurred in the ordinary course of business), (e) all Indebtedness of others
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such person, whether or not the obligations secured thereby have
been assumed, (f) all Guarantees by such person of Indebtedness of others,
(g) all Capital Lease Obligations of such person, (h) all obligations,
contingent or otherwise, of such person as an account party in respect of
letters of credit and letters of guaranty, (i) all obligations, contingent or
otherwise, of such person in respect of bankers’ acceptances and (j) all
obligations of such person to make contingent cash payments in respect of any
acquisition, to the extent such obligations are or are required to be shown as
liabilities on the balance sheet of such person in accordance with GAAP. The
Indebtedness of any person shall include the Indebtedness of any other entity
(including any partnership in which such person is a general partner) to the
extent such person is liable therefor as a result of such person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such person is not liable therefor.

        “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

        “Index Debt” shall mean the senior, unsecured, non-credit enhanced,
long-term indebtedness for borrowed money of the Borrower.

        “Interest Coverage Ratio” shall mean, for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

        “Interest Payment Date” shall mean (a) with respect to any ABR Loan, the
last Business Day of each March, June, September and December and (b) with
respect to any Eurodollar Loan or Fixed Rate Borrowing, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part or such
Fixed Rate Borrowing, as the case may be, and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration or a Fixed
Rate Borrowing with an Interest Period of more than 90 days’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ or 90 days’ duration, respectively, been applicable to such
Borrowing.

        “Interest Period” shall mean, (a) with respect to any Eurodollar
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Borrower may elect, and (b) with respect to any Fixed Rate Borrowing, the
period commencing on the date of such Borrowing and ending on the date specified
in the Competitive Bids in which the offers to make the Fixed Rate Loans
comprising such Borrowing were extended, which shall not be earlier than 30 days
after the date of such Borrowing or later than 360 days after the date of such
Borrowing; provided, however, that if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day. Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period. For purposes hereof, the date of
a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

        “Issuing Bank” shall mean, as the context may require, (a) Credit Suisse
First Boston, in its capacity as the issuer of Letters of Credit hereunder, (b)
with respect to each Existing Letter of Credit, the Lender that issued such
Existing Letter of Credit, and (c) any other Lender that may become an Issuing
Bank pursuant to Section 2.21(i) or 2.21(k), with respect to Letters of Credit
issued by such Lender. The Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of the Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.

        “Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.06(c).

        “L/C Commitment” shall mean the commitment of the Issuing Bank to issue
Letters of Credit pursuant to Section 2.21. The aggregate amount of the L/C
Commitment on the Closing Date is $125,000,000. The L/C Commitment may be
increased from time to time pursuant to Section 2.22(a).

        “L/C Disbursement” shall mean a payment or disbursement made by the
Issuing Bank pursuant to a Letter of Credit.

        “L/C Exposure” shall mean at any time the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time and (b) the
aggregate principal amount of all L/C Disbursements that have not yet been
reimbursed at such time. The L/C Exposure of any Lender at any time shall equal
its Pro Rata Percentage of the aggregate L/C Exposure at such time.

        “L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.06(c).

        “Lenders” shall mean (a) the persons listed on Schedule 2.01 and (b) any
person that has become a party hereto pursuant to an Assignment and Acceptance
or an Incremental Commitment Assumption Agreement (in each case, other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance).

        “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.21 and any Existing Letter of Credit.

        “Leverage Ratio” shall mean, on any date, the ratio of Total Debt on
such date to Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date. Solely for purposes of
this definition, if at the time of any determination of the Leverage Ratio an
Acquisition shall have been completed during the relevant period, the
Consolidated EBITDA for such period shall be reformulated on a pro forma basis
to give effect to such Acquisition as if it had occurred on the first day of
such period. For purposes of the foregoing, all pro forma adjustments shall be
(a) only those required or permitted by Regulation S-X of the Securities Act of
1933 or otherwise based on reasonably detailed written assumptions reasonably
acceptable to the Administrative Agent and (b) certified by a Financial Officer
of the Borrower as having been prepared in good faith based upon reasonable
assumptions.

        “LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m., London time, on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by the Bloomberg Information Service or any successor thereto or any other
service selected by the Administrative Agent which has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) for a period equal to such Interest Period; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall be the interest
rate per annum determined by the Administrative Agent to be the average of the
rates per annum at which dollar deposits of $10,000,000 are offered for such
relevant Interest Period to major banks in the London interbank market in
London, England by the Administrative Agent at approximately 11:00 a.m. (London
time) on the date that is two Business Days prior to the beginning of such
Interest Period.

        “Lien” shall mean, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, encumbrance, charge or security interest in or on such
asset or (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset.

        “Loans” shall mean the Revolving Loans and, the Competitive Loans.

        “Margin” shall mean, as to any Eurodollar Competitive Loan, the margin
(expressed as a percentage rate per annum in the form of a decimal to no more
than four decimal places) to be added to or subtracted from the LIBO Rate in
order to determine the interest rate applicable to such Loan, as specified in
the Competitive Bid relating to such Loan.

        “Margin Stock” shall have the meaning assigned to such term in
Regulation U.

        “Material Adverse Effect” shall mean a materially adverse effect on the
financial condition, results of operations or business of the Borrower and the
Subsidiaries, taken as a whole.

        “Material Indebtedness” shall mean Indebtedness (other than the Loans
and Letters of Credit), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and the Subsidiaries in an
aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Hedging Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

        “Material Subsidiary” shall mean at any time any Subsidiary, except
Subsidiaries which, if aggregated and considered as a single Subsidiary, would
not meet the definition of a “significant subsidiary” contained as of the date
hereof in Regulation S-X of the Securities and Exchange Commission.

        “Maturity Date” shall mean January 13, 2010.

        “Moody’s” shall mean Moody’s Investors Service, Inc.

        “Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made under this Agreement or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement.

        “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA.

      “Permitted Investments” shall mean:

(a)     direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)     investments in foreign and domestic commercial paper maturing within 270
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

(c)     investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d)     fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (c) above;

(e)     investments in “money market funds” within the meaning of Rule 2a-7 of
the Investment Company Act of 1940, as amended, substantially all of whose
assets are invested in investments of the type described in clauses (a) through
(d) above;

(f)     investments in so-called market auction securities rated Aa2 or higher
by Moody’s or AA or higher by S&P and which have a reset date not more than 365
days from the date of acquisition thereof; and

(g)     investments in readily-marketable obligations of Indebtedness of any
State of the United States or any municipality organized under the laws of any
State of the United States or any political subdivision thereof which, at the
time of acquisition, are accorded either of the two highest ratings by S&P,
Moody’s or another nationally recognized credit rating agency of similar
standard, in any such case maturing no later than one year after the date of
acquisition thereof.

        “person” shall mean any natural person, corporation, business trust,
joint venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

        “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 307 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

        “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective on the date such change is publicly announced as being
effective.

        “Pro Rata Percentage” of any Lender at any time shall mean the
percentage of the Total Commitment represented by such Lender’s Commitment. In
the event the Commitments shall have expired or been terminated, the Pro Rata
Percentages shall be determined on the basis of the Commitments most recently in
effect.

        “Register” shall have the meaning assigned to such term in
Section 9.04(d).

        “Regulation T” shall mean Regulation T of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        “Regulation U” shall mean Regulation U of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        “Regulation X” shall mean Regulation X of the Board as from time to time
in effect and all official rulings and interpretations thereunder or thereof.

        “Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such person and such person’s Affiliates.

        “Required Lenders” shall mean, at any time, Lenders having Commitments
(or, if the Commitments have terminated, Loans) representing at least a majority
of the Total Commitment (or if the Commitments have terminated, the aggregate
amount of Loans outstanding) at such time or, for purposes of acceleration
pursuant to clause (ii) of the last paragraph of Article VII, Lenders having
Loans, L/C Exposures and unused Commitments representing at least a majority of
the sum of all Loans outstanding, L/C Exposure and unused Commitments.

        “Restricted Payment” shall mean (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Borrower or any Subsidiary, or (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, other than a payment to the extent consisting of Equity Interests of
equal or junior ranking, on account of the purchase, redemption, retirement,
acquisition, cancelation or termination of any Equity Interests in the Borrower
or any Subsidiary. It is understood that the withholding of shares, and the
payment of cash to the Internal Revenue Service in an amount not to exceed the
value of the withheld shares, by the Company in connection with any of its stock
incentive plans shall not constitute Restricted Payments.

        “Revolving Credit Borrowing” shall mean a Borrowing comprised of
Revolving Loans.

        “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the aggregate principal amount at such time of all outstanding
Revolving Loans of such Lender, plus the aggregate amount at such time of such
Lender’s L/C Exposure.

        “Revolving Loans” shall mean the revolving loans made by the Lenders to
the Borrower pursuant to Section 2.01. Each Revolving Loan shall be a Eurodollar
Revolving Loan or an ABR Revolving Loan.

        “S&P” shall mean Standard & Poor’s Ratings Service.

        “SPC” shall have the meaning assigned to such term in Section 9.04(i).

        “Subordinated Notes” shall mean the Borrower’s Zero Coupon Liquid Yield
Option (Subordinated Convertible) Notes due 2021, in an aggregate principal
amount at maturity of $744,000,000.

        “Subordinated Note Documents” shall mean the indenture under which the
Subordinated Notes were issued and all other instruments, agreements and other
documents evidencing or governing the Subordinated Notes or providing for any
Guarantee or other right in respect thereof.

        “subsidiary” shall mean, with respect to any person (herein referred to
as the “parent”), any corporation, partnership, association or other business
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or more
than 50% of the general partnership interests are, at the time any determination
is being made, owned, controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

        “Subsidiary” shall mean any subsidiary of the Borrower.

        “Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Subsidiary is or may become obligated to make (a) any payment in connection with
a purchase by any third party from a person other than the Borrower or any
Subsidiary of any Equity Interest or (b) any payment (other than on account of a
permitted purchase by it of any Equity Interest) the amount of which is
determined by reference to the price or value at any time of any Equity
Interest; provided that no phantom stock or similar plan providing for payments
only to current or former directors, officers or employees of the Borrower or
the Subsidiaries (or to their heirs or estates) shall be deemed to be a
Synthetic Purchase Agreement.

        “Taxes” shall mean any and all present or future taxes, levies, imposts,
duties, deductions, charges, liabilities or withholdings imposed by any
Governmental Authority.

        “Total Debt” shall mean, at any time, the total Indebtedness of the
Borrower and the Subsidiaries at such time (excluding Indebtedness of the type
described in clause (h) of the definition of such term, except to the extent of
any unreimbursed drawings thereunder).

        “Total Commitment” shall mean, at any time, the aggregate amount of the
Commitments, as in effect at such time. The Total Commitment on the Closing Date
is $350,000,000.

        “Transactions” shall have the meaning assigned to such term in
Section 3.02.

        “Type”, when used in respect of any Loan or Borrowing, shall refer to
the Rate by reference to which interest on such Loan or on the Loans comprising
such Borrowing is determined. For purposes hereof, the term “Rate” shall include
the LIBO Rate and the Alternate Base Rate.

        “USA Patriot Act” shall mean the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

        “wholly owned Subsidiary” of any person shall mean a subsidiary of such
person of which securities (except for directors’ qualifying shares) or other
ownership interests representing 100% of the Equity Interests are, at the time
any determination is being made, owned, controlled or held by such person or one
or more wholly owned Subsidiaries of such person or by such person and one or
more wholly owned Subsidiaries of such person.

        “Withdrawal Liability” shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided,
however, that if the Borrower notifies the Administrative Agent that the
Borrower wishes to amend any covenant in Article VI or any related definition to
eliminate the effect of any change in GAAP occurring after the date of this
Agreement on the operation of such covenant (or if the Administrative Agent
notifies the Borrower that the Required Lenders wish to amend Article VI or any
related definition for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

SECTION 1.03. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make Revolving Loans to the Borrower, at any time
and from time to time on or after the date hereof, and until the earlier of the
Maturity Date and the termination of the Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment minus the amount by which the outstanding Competitive
Borrowings shall be deemed to have utilized such Commitment in accordance with
Section 2.16. Within the limits set forth in the preceding sentence and subject
to the terms, conditions and limitations set forth herein, the Borrower may
borrow, pay or prepay and reborrow Revolving Loans.

SECTION 2.02. Loans. (a) Each Loan (other than Competitive Loans) shall be made
as part of a Borrowing consisting of Loans made by the Lenders ratably in
accordance with their respective Commitments; provided, however, that the
failure of any Lender to make any Loan shall not in itself relieve any other
Lender of its obligation to lend hereunder (it being understood, however, that
no Lender shall be responsible for the failure of any other Lender to make any
Loan required to be made by such other Lender). Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.03. Except for
Loans deemed made pursuant to Section 2.02(f), the Loans comprising any
Borrowing shall be in an aggregate principal amount that is (i) an integral
multiple of $1,000,000 and not less than $10,000,000 or (ii) equal to the
remaining available balance of the Commitments.

(b)     Subject to Sections 2.09 and 2.14, each Competitive Borrowing shall be
comprised entirely of Eurodollar Competitive Loans or Fixed Rate Loans, and each
other Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as
the Borrower may request pursuant to Section 2.03 or 2.04, as applicable. Each
Lender may at its option make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement. Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than 15 Eurodollar Borrowings outstanding hereunder at any time.
For purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

(c)     Except with respect to Loans made pursuant to Section 2.02(f), each
Lender shall make each Loan to be made by it hereunder on the proposed date
thereof by wire transfer of immediately available funds to such account in New
York City as the Administrative Agent may designate not later than 11:00 a.m.,
New York City time, and the Administrative Agent shall promptly credit the
amounts so received to an account in the name of the Borrower and designated by
the Borrower in the applicable Borrowing Request or Competitive Bid Request or,
if a Borrowing shall not occur on such date because any condition precedent
herein specified shall not have been met, return the amounts so received to the
respective Lenders.

(d)     Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative Agent
at (i) in the case of the Borrower, the interest rate applicable at the time to
the Loans comprising such Borrowing and (ii) in the case of such Lender, a rate
determined by the Administrative Agent to represent its cost of overnight or
short-term funds (which determination shall be conclusive absent manifest
error). If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount shall constitute such Lender’s Loan as part of
such Borrowing for purposes of this Agreement.

(e)     Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request any Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

(f)     If the Issuing Bank shall not have received from the Borrower the
payment required to be made by Section 2.21(e) within the time specified in such
Section, the Issuing Bank will promptly notify the Administrative Agent of the
L/C Disbursement and the Administrative Agent will promptly notify each Lender
of such L/C Disbursement and its Pro Rata Percentage thereof. Each Lender shall
pay by wire transfer of immediately available funds to the Administrative Agent
not later than 2:00 p.m., New York City time, on such date (or, if such Lender
shall have received such notice later than 12:00 (noon), New York City time, on
any day, not later than 10:00 a.m., New York City time, on the immediately
following Business Day), an amount equal to such Lender’s Pro Rata Percentage of
such L/C Disbursement (it being understood that such amount shall be deemed to
constitute an ABR Loan of such Lender and such payment shall be deemed to have
reduced the L/C Exposure), and the Administrative Agent will promptly pay to the
Issuing Bank amounts so received by it from the Lenders. The Administrative
Agent will promptly pay to the Issuing Bank any amounts received by it from the
Borrower pursuant to Section 2.21(e) prior to the time that any Lender makes any
payment pursuant to this paragraph (f); any such amounts received by the
Administrative Agent thereafter will be promptly remitted by the Administrative
Agent to the Lenders that shall have made such payments and to the Issuing Bank,
as their interests may appear. If any Lender shall not have made its Pro Rata
Percentage of such L/C Disbursement available to the Administrative Agent as
provided above, such Lender and the Borrower severally agree to pay interest on
such amount, for each day from and including the date such amount is required to
be paid in accordance with this paragraph to but excluding the date such amount
is paid, to the Administrative Agent for the account of the Issuing Bank at (i)
in the case of the Borrower, a rate per annum equal to the interest rate
applicable to Revolving Loans pursuant to Section 2.07(a), and (ii) in the case
of such Lender, for the first such day, the Federal Funds Effective Rate, and
for each day thereafter, the Alternate Base Rate.

SECTION 2.03. Competitive Bid Procedure. (a) In order to request Competitive
Bids, the Borrower shall notify the Administrative Agent of such request by
telephone (i) in the case of a Eurodollar Competitive Borrowing, not later than
11:00 a.m., New York City time, four Business Days before the proposed date of
such Borrowing and (ii) in the case of a Fixed Rate Borrowing, not later than
11:00 a.m., New York City time, one Business Day before the proposed date of
such Borrowing. Provided that no two Competitive Bid Requests submitted on the
same day shall be identical, the Borrower may submit up to (but not more than)
three Competitive Bid Requests on the same day, but a Competitive Bid Request
shall not be made within five Business Days after the date of any previous
Competitive Bid Request unless such previous Competitive Bid Request shall have
been rejected by the Administrative Agent, as provided below. No ABR Loan shall
be requested in, or made pursuant to, a Competitive Bid Request. Each such
telephonic Competitive Bid Request shall be confirmed promptly by hand delivery
or telecopy to the Administrative Agent of a written Competitive Bid Request
substantially in the form of Exhibit D-1. A Competitive Bid Request that does
not conform substantially to the format of Exhibit D-1 may be rejected by the
Administrative Agent and the Administrative Agent shall notify the Borrower of
such rejection as promptly as practicable. Each Competitive Bid Request shall
refer to this Agreement and specify (i) whether the Borrowing being requested is
to be a Eurodollar Borrowing or a Fixed Rate Borrowing; (ii) the date of such
Borrowing (which shall be a Business Day); (iii) the number and the location of
the account to which funds are to be disbursed (which shall be an account that
complies with the requirements of Section 2.02(c)); (iv) the aggregate principal
amount of such Borrowing, which shall be a minimum of $10,000,000 and an
integral multiple of $1,000,000, and in any event shall not result in the sum of
the Aggregate Revolving Credit Exposure and the aggregate outstanding principal
amount of Competitive Loans, after giving effect to such Borrowing, exceeding
the Total Commitment; and (v) the Interest Period with respect thereto (which
may not end after the Maturity Date). Promptly after its receipt of a
Competitive Bid Request that is not rejected, the Administrative Agent shall
invite the Lenders in the form set forth as Exhibit D-2 to bid to make
Competitive Loans pursuant to the Competitive Bid Request.

(b)     Each Lender may make one or more Competitive Bids to the Borrower
responsive to a Competitive Bid Request. Each Competitive Bid by a Lender must
be received by the Administrative Agent by telecopy, (i) in the case of a
Eurodollar Competitive Borrowing, not later than 9:30 a.m., New York City time,
three Business Days before the proposed date of such Competitive Borrowing, and
(ii) in the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York
City time, on the proposed date of such Competitive Borrowing. Competitive Bids
that do not conform substantially to the format of Exhibit D-3 may be rejected
by the Administrative Agent, and the Administrative Agent shall notify the
applicable Lender as promptly as practicable. Each Competitive Bid shall refer
to this Agreement and specify (x) the principal amount (which shall be a minimum
of $5,000,000 and an integral multiple of $1,000,000 and which may equal the
entire principal amount of the Competitive Borrowing requested by the Borrower)
of the Competitive Loan or Loans that the Lender is willing to make, (y) the
Competitive Bid Rate or Rates at which the Lender is prepared to make such Loan
or Loans and (z) the Interest Period applicable to such Loan or Loans and the
last day thereof.

(c)     The Administrative Agent shall promptly notify the Borrower by telecopy
of the Competitive Bid Rate and the principal amount of each Competitive Loan in
respect of which a Competitive Bid shall have been made and the identity of the
Lender that shall have made each bid.

(d)     The Borrower may, subject only to the provisions of this paragraph (d),
accept or reject any Competitive Bid. The Borrower shall notify the
Administrative Agent by telephone, confirmed by telecopy in the form of a
Competitive Bid Accept/Reject Letter, whether and to what extent it has decided
to accept or reject each Competitive Bid, (x) in the case of a Eurodollar
Competitive Borrowing, not later than 10:30 a.m., New York City time, three
Business Days before the date of the proposed Competitive Borrowing, and (y) in
the case of a Fixed Rate Borrowing, not later than 10:30 a.m., New York City
time, on the proposed date of the Competitive Borrowing; provided, however, that
(i) the failure of the Borrower to give such notice shall be deemed to be a
rejection of each Competitive Bid, (ii) the Borrower shall not accept a
Competitive Bid made at a particular Competitive Bid Rate if the Borrower has
decided to reject a Competitive Bid made at a lower Competitive Bid Rate,
(iii) the aggregate amount of the Competitive Bids accepted by the Borrower
shall not exceed the principal amount specified in the Competitive Bid Request,
(iv) if the Borrower shall accept a Competitive Bid or Bids made at a particular
Competitive Bid Rate but the amount of such Competitive Bid or Bids would cause
the total amount to be accepted by the Borrower to exceed the amount specified
in the Competitive Bid Request, then the Borrower shall accept a portion of such
Competitive Bid or Bids in an amount equal to the amount specified in the
Competitive Bid Request less the amount of all other Competitive Bids so
accepted, which acceptance, in the case of multiple Competitive Bids at such
Competitive Bid Rate, shall be made pro rata in accordance with the amount of
each such Bid, and (v) except pursuant to clause (iv) above, no Competitive Bid
shall be accepted for a Competitive Loan unless such Competitive Loan is in a
minimum principal amount of $5,000,000 and an integral multiple of $1,000,000;
provided further, however, that if a Competitive Loan must be in an amount less
than $5,000,000 because of the provisions of clause (iv) above, such Competitive
Loan may be for a minimum of $1,000,000 or any integral multiple thereof, and in
calculating the pro rata allocation of acceptances of portions of multiple
Competitive Bids at a particular Competitive Bid Rate pursuant to clause (iv)
the amounts shall be rounded to integral multiples of $1,000,000 in a manner
determined by the Borrower. A notice given by the Borrower pursuant to this
paragraph (d) shall be irrevocable.

(e)     The Administrative Agent shall promptly notify each bidding Lender by
telecopy whether or not its Competitive Bid has been accepted (and, if so, in
what amount and at what Competitive Bid Rate), and each successful bidder will
thereupon become bound, upon the terms and subject to the conditions hereof, to
make the Competitive Loan in respect of which its Competitive Bid has been
accepted.

(f)     If the Administrative Agent shall elect to submit a Competitive Bid in
its capacity as a Lender, it shall submit such Competitive Bid directly to the
Borrower at least one quarter of an hour earlier than the time by which the
other Lenders are required to submit their Competitive Bids to the
Administrative Agent pursuant to paragraph (b) above.

(g)     Within the limits set forth in this Section 2.03 and subject to the
terms, conditions and limitations set forth herein, the Borrower may borrow, pay
and reborrow Competitive Loans.

SECTION 2.04. Borrowing Procedure. In order to request a Borrowing (other than a
Competitive Borrowing or a deemed Borrowing pursuant to Section 2.02(f), as to
which this Section 2.04 shall not apply), the Borrower shall notify the
Administrative Agent of such request by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the day of a
proposed Borrowing. Each Borrowing Request shall be irrevocable, shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Borrowing Request substantially in the form of Exhibit C or such other
form as shall be acceptable to the Administrative Agent and shall specify the
following information: (i) whether the Borrowing then being requested is to be a
Eurodollar Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which
shall be a Business Day); (iii) the number and location of the account to which
funds are to be disbursed (which shall be an account that complies with the
requirements of Section 2.02(c)); (iv) the amount of such Borrowing; and (v) if
such Borrowing is to be a Eurodollar Borrowing, the Interest Period with respect
thereto; provided, however, that, notwithstanding any contrary specification in
any Borrowing Request, each requested Borrowing shall comply with the
requirements set forth in Section 2.02. If no election as to the Type of
Borrowing is specified in any such notice, then the requested Borrowing shall be
an ABR Borrowing. If no Interest Period with respect to any Eurodollar Borrowing
is specified in any such notice, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. The Administrative Agent
shall promptly advise the Lenders of any notice given pursuant to this
Section 2.04 (and the contents thereof), and of each Lender’s portion of the
requested Borrowing.

SECTION 2.05. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender (i) the then unpaid principal amount of each Competitive Loan of
such Lender on the last day of the Interest Period applicable to such Loan and
(ii) the then unpaid principal amount of each Revolving Loan of such Lender on
the Maturity Date.

(b)     Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.

(c)     The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.

(d)     The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e)     Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.06. Fees. (a) The Borrower agrees to pay to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December in each year, and on the date on which the Commitment of such Lender
shall expire or be terminated as provided herein, a facility fee (a “Facility
Fee”) equal to the Applicable Percentage per annum in effect from time to time
on the daily amount of the Commitment of such Lender (whether used or unused)
during the preceding quarter (or shorter period commencing with the date hereof
or ending with the Maturity Date or the date on which the Commitment of such
Lender shall expire or be terminated); provided that, if such Lender continues
to have any Revolving Credit Exposure after its Commitment terminates, then the
Facility Fee shall continue to accrue (and be payable on demand) on the daily
amount of such Lender’s Revolving Credit Exposure from and including the date on
which its Commitment terminates to and including the date on which such Lender
ceases to have any Revolving Credit Exposure. All Facility Fees shall be
computed on the basis of the actual number of days elapsed (including the first
day but excluding the last day) in a year of 360 days. The Facility Fee due to
each Lender shall commence to accrue on the date of this Agreement and shall
cease to accrue on the later of the date on which the Commitment of such Lender
shall expire or be terminated as provided herein and such Lender shall have no
Revolving Credit Exposure.

(b)     The Borrower agrees to pay to the Administrative Agent, for its own
account, the administrative fees separately agreed to in the Fee Letter dated
December 1, 2004, as amended or supplemented from time to time, between the
Borrower and the Administrative Agent (the “Administrative Agent Fees”).

(c)     The Borrower agrees to pay (i) to each Lender, through the
Administrative Agent, on the last Business Day of March, June, September and
December of each year and on the date on which the Commitment of such Lender
shall be terminated as provided herein, a fee (an “L/C Participation Fee”) at a
rate per annum equal to the Applicable Percentage from time to time used to
determine the interest rate on Revolving Credit Borrowings comprised of
Eurodollar Loans pursuant to Section 2.07, calculated on such Lender’s Pro Rata
Percentage of the daily aggregate L/C Exposure (excluding the portion thereof
attributable to unreimbursed L/C Disbursements) during the preceding quarter (or
shorter period commencing with the date hereof or ending with the Maturity Date
or the date on which the Commitment of such Lender shall expire or be
terminated); provided that, if such Lender continues to have any L/C Exposure
after its Commitment terminates, then the L/C Participation Fee shall continue
to accrue (and be payable on demand) on such Lender’s Pro Rata Percentage of the
daily aggregate L/C Exposure from and including the date on which its Commitment
terminates to and including the date on which such Lender ceases to have any
L/C Exposure) and (ii) to the Issuing Bank with respect to each Letter of
Credit, on the last Business Day of March, June, September, and December of each
year and on the date on which the L/C Commitment of the Issuing Bank shall be
terminated as provided herein (or later date on which all the Letters of Credit
issued by such Issuing Bank shall have been terminated or expired), (x) a
fronting fee equal to 0.125% per annum on the aggregate outstanding face amount
of such Letter of Credit and (y) the standard issuance and drawing fees
specified from time to time by the Issuing Bank (the “Issuing Bank Fees”). All
L/C Participation Fees and Issuing Bank Fees shall be computed on the basis of
the actual number of days elapsed (including the first day but excluding the
last day) in a year of 360 days.

(d)     All Fees shall be paid on the dates due, in immediately available funds,
to the Administrative Agent for distribution, if and as appropriate, among the
Lenders, except that the Issuing Bank Fees shall be paid directly to the Issuing
Bank. Once paid, none of the Fees shall be refundable under any circumstances.

SECTION 2.07. Interest on Loans. (a) Subject to the provisions of Section 2.08,
the Loans comprising each ABR Borrowing shall bear interest (computed on the
basis of the actual number of days elapsed (including the first day but
excluding the last day) over a year of 365 or 366 days, as the case may be, when
the Alternate Base Rate is determined by reference to the Prime Rate and over a
year of 360 days at all other times) at a rate per annum equal to the Alternate
Base Rate in effect from time to time.

(b)     Subject to the provisions of Section 2.08, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed (including the first day but excluding the last day) over
a year of 360 days) at a rate per annum equal to (i) in the case of each
Revolving Loan, the LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Percentage in effect from time to time, and (ii)
in the case of each Competitive Loan, the LIBO Rate for the Interest Period in
effect for such Borrowing plus the Margin offered by the Lender making such Loan
and accepted by the Borrower pursuant to Section 2.03.

(c)     Subject to the provisions of Section 2.08, each Fixed Rate Loan shall
bear interest (computed on the basis of the actual number of days elapsed
(including the first day but excluding the last day) over a year of 360 days) at
a rate per annum equal to the fixed rate of interest offered by the Lender
making such Loan and accepted by the Borrower pursuant to Section 2.03.

(d)     Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement; provided
that (i) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Loan), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (ii) in
the event of any conversion of any Eurodollar Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion. The applicable Alternate Base Rate or
LIBO Rate for each Interest Period or day within an Interest Period, as the case
may be, shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.08. Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or any other amount becoming due
hereunder, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
to but excluding the date of actual payment (after as well as before judgment)
(a) in the case of overdue principal, at the rate otherwise applicable to such
Loan pursuant to Section 2.07 plus 2.00% per annum and (b) in all other cases,
at a rate per annum (computed on the basis of the actual number of days elapsed
(including the first day but excluding the last day) over a year of 365 or 366
days, as the case may be, when determined by reference to the Prime Rate and
over a year of 360 days at all other times) equal to the Alternate Base Rate
plus 2.00%.

SECTION 2.09. Alternate Rate of Interest.  In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
reasonable means do not exist for ascertaining the LIBO Rate, or the
Administrative Agent shall have been informed by the Required Lenders (or, in
the case of a Eurodollar Competitive Loan, any Lender required to make such
Loan) that the rates at which such dollar deposits are being offered will not
adequately and fairly reflect the cost to the Required Lenders (or such Lender)
of making or maintaining their or its Eurodollar Loan during such Interest
Period, the Administrative Agent shall, as soon as practicable thereafter, give
written or telecopy notice thereof to the Borrower and the Lenders. In the event
of any such notice, until the Administrative Agent shall have advised the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any request by the Borrower for a Eurodollar Revolving Credit
Borrowing pursuant to Section 2.04 shall be deemed to be a request for an
ABR Borrowing and (ii) any request by the Borrower for a Eurodollar Competitive
Borrowing pursuant to Section 2.03 shall be of no force and effect and shall be
denied by the Administrative Agent; provided that if the circumstances giving
rise to such notice do not affect all the Lenders, then the Borrower may make
requests for Eurodollar Competitive Borrowings to Lenders that are not affected
thereby. Each determination by the Administrative Agent under this Section 2.09
shall be conclusive absent manifest error.

SECTION 2.10. Termination and Reduction of Commitments. (a) The Commitments and
the L/C Commitment shall automatically terminate on the Maturity Date.

(b)     Upon at least three Business Days’ prior irrevocable written or telecopy
notice (or telephone notice promptly confirmed by written or telecopy notice) to
the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that (i) each partial reduction of the Commitments shall be
in an integral multiple of $1,000,000 and in a minimum amount of $10,000,000 and
(ii) the Total Commitment shall not be reduced to an amount that is less than
the sum of the Aggregate Revolving Credit Exposure and the aggregate outstanding
principal amount of the Competitive Loans at the time.

(c)     Each reduction in the Commitments hereunder shall be made ratably among
the Lenders in accordance with their respective Commitments. The Borrower shall
pay to the Administrative Agent for the account of the applicable Lenders, on
the date of each termination or reduction, the Facility Fees on the amount of
the Commitments so terminated or reduced accrued to but excluding the date of
such termination or reduction.

SECTION 2.11. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable written or telecopy notice (or
telephone notice promptly confirmed by written or telecopy notice) to the
Administrative Agent (a) not later than 11:00 a.m., New York City time, on the
day of conversion, to convert any Eurodollar Borrowing into an ABR Borrowing,
(b) not later than 11:00 a.m., New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Revolving Credit Borrowing or to continue any Eurodollar Revolving Credit
Borrowing as a Eurodollar Revolving Credit Borrowing for an additional Interest
Period, and (c) not later than 11:00 a.m., New York City time, three Business
Days prior to conversion, to convert the Interest Period with respect to any
Eurodollar Revolving Credit Borrowing to another permissible Interest Period,
subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;


(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;


(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;


(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.15;


(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;


(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing; and


(vii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Revolving Loan may be converted
into, or continued as, a Eurodollar Loan and, unless repaid, each Eurodollar
Revolving Borrowing shall be converted into an ABR Borrowing at the end of the
Interest Period applicable thereto.


        Each notice pursuant to this Section 2.11 shall refer to this Agreement
and specify (i) the identity and amount of the Borrowing that the Borrower
requests be converted or continued, (ii) whether such Borrowing is to be
converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.11 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.11 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.11 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing. The Borrower shall not have the right to
continue or convert the Interest Period with respect to any Competitive
Borrowing pursuant to this Section 2.11.

SECTION 2.12. Optional Prepayment. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing (other than a Competitive
Borrowing), in whole or in part, upon at least three Business Days’ prior
written or telecopy notice (or telephone notice promptly confirmed by written or
telecopy notice) in the case of Eurodollar Loans, or written or telecopy notice
(or telephone notice promptly confirmed by written or telecopy notice) on the
day of prepayment in the case of ABR Loans, to the Administrative Agent before
11:00 a.m., New York City time; provided, however, that each partial prepayment
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000. The Borrower shall not have the right to prepay any
Competitive Borrowing.

(b)     In the event of any termination of all the Commitments, the Borrower
shall repay or prepay all its outstanding Revolving Credit Borrowings on the
date of such termination. If as a result of any partial reduction of the
Commitments the sum of the Aggregate Revolving Credit Exposure and the aggregate
outstanding principal amount of the Competitive Loans at the time would exceed
the Total Commitment after giving effect thereto, then the Borrower shall, on
the date of such reduction, repay or prepay Revolving Credit Borrowings in an
amount sufficient to eliminate such excess.

(c)     Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing by the amount
stated therein on the date stated therein. All prepayments under this
Section 2.12 shall be subject to Section 2.15 but otherwise without premium or
penalty. All prepayments under this Section 2.12 (other than prepayment of an
ABR Loan that does not occur in connection with, or as a result of, the
reduction or termination of the Commitments) shall be accompanied by accrued and
unpaid interest on the principal amount to be prepaid to but excluding the date
of payment.

SECTION 2.13. Reserve Requirements; Change in Circumstances.
(a)  Notwithstanding any other provision of this Agreement, if any Change in Law
shall impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of or credit
extended by any Lender or the Issuing Bank or shall impose on such Lender or the
Issuing Bank or the London interbank market any other condition affecting this
Agreement or Eurodollar Loans or Fixed Rate Loans made by such Lender or any
Letter of Credit or participation therein, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Loan or Fixed Rate Loan or increase the cost to any Lender or the
Issuing Bank of issuing or maintaining any Letter of Credit or purchasing or
maintaining a participation therein or to reduce the amount of any sum received
or receivable by such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise) by an amount deemed by such Lender or the
Issuing Bank to be material, then the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, upon demand such additional amount or amounts
as will compensate such Lender or the Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

(a)     If any Lender or the Issuing Bank shall have determined that any Change
in Law regarding capital adequacy has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Bank’s capital or on the capital
of such Lender’s or the Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made or participations in Letters of Credit
purchased by such Lender pursuant hereto or the Letters of Credit issued by the
Issuing Bank pursuant hereto to a level below that which such Lender or the
Issuing Bank or such Lender’s or the Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing
Bank’s holding company with respect to capital adequacy) by an amount deemed by
such Lender or the Issuing Bank to be material, then from time to time the
Borrower shall pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank
or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

(b)     A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) above shall
be delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender or the Issuing Bank the amount shown as due on
any such certificate delivered by it within 15 days after its receipt of the
same.

(c)     Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be under any obligation to compensate any Lender or
the Issuing Bank under paragraph (a) or (b) above with respect to increased
costs or reductions with respect to any period prior to the date that is 120
days prior to such request if such Lender or the Issuing Bank knew or could
reasonably have been expected to know of the circumstances giving rise to such
increased costs or reductions and of the fact that such circumstances could
reasonably be expected to result in a claim for increased compensation by reason
of such increased costs or reductions; provided further that the foregoing
limitation shall not apply to any increased costs or reductions arising out of
the retroactive application of any Change in Law within such 120-day period. The
protection of this Section shall be available to each Lender and the Issuing
Bank regardless of any possible contention of the invalidity or inapplicability
of the Change in Law that shall have occurred or been imposed. Notwithstanding
any other provision of this Section, no Lender shall be entitled to demand
compensation hereunder in respect of any Competitive Loan if it shall have been
aware of the event or circumstance giving rise to such demand at the time it
submitted the Competitive Bid pursuant to which such Loan was made.

SECTION 2.14. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to
make or maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be made by such Lender hereunder (or be continued
for additional Interest Periods and ABR Loans will not thereafter (for such
duration) be converted into Eurodollar Loans), whereupon such Lender shall not
submit a Competitive Bid in response to a request for a Eurodollar Competitive
Loan and any request for a Eurodollar Borrowing (or to convert an ABR Borrowing
to a Eurodollar Borrowing or to continue a Eurodollar Borrowing for an
additional Interest Period) shall, as to such Lender only, be deemed a request
for an ABR Loan (or a request to continue an ABR Loan as such for an additional
Interest Period or to convert a Eurodollar Loan into an ABR Loan, as the case
may be), unless such declaration shall be subsequently withdrawn; and


(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.


In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b)     For purposes of this Section 2.14, a notice to the Borrower by any
Lender shall be effective as to each Eurodollar Loan made by such Lender, if
lawful, on the last day of the Interest Period then applicable to such
Eurodollar Loan; in all other cases such notice shall be effective on the date
of receipt by the Borrower.

SECTION 2.15. Break Funding. The Borrower shall compensate each Lender for any
loss or expense that such Lender may sustain or incur as a consequence of (a)
such Lender receiving or being deemed to receive any amount on account of the
principal of any Fixed Rate Loan or Eurodollar Loan prior to the end of the
Interest Period in effect therefor, (b) the conversion of any Eurodollar Loan to
an ABR Loan, or the conversion of the Interest Period with respect to any
Eurodollar Loan, in each case other than on the last day of the Interest Period
in effect therefor or (c) the failure of the Borrower to borrow, convert,
continue or prepay any Fixed Rate Loan or Eurodollar Loan made or to be made by
such Lender (including any Eurodollar Loan to be made pursuant to a conversion
or continuation under Section 2.11) after notice of such borrowing, conversion,
continuation or prepayment shall have been given by the Borrower hereunder (any
of the events referred to in this sentence being called a “Breakage Event”). In
the case of any Breakage Event, such loss shall include an amount equal to the
excess, as reasonably determined by such Lender, of (i) its cost of obtaining
funds for the Fixed Rate Loan or Eurodollar Loan that is the subject of such
Breakage Event for the period from the date of such Breakage Event to the last
day of the Interest Period in effect (or that would have been in effect) for
such Loan over (ii) the amount of interest likely to be realized by such Lender
in redeploying the funds released or not utilized by reason of such Breakage
Event for such period. A certificate of any Lender setting forth any amount or
amounts which such Lender is entitled to receive pursuant to this Section 2.15
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount due within 15 days of the
receipt of any such certificate.

SECTION 2.16. Pro Rata Treatment. Except as provided below in this Section 2.16
with respect to Competitive Borrowings and as required under Section 2.14, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans, each payment of the Facility Fees and the L/C
Participation Fees, each reduction of the Commitments and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type shall
be allocated pro rata among the Lenders in accordance with their respective
Commitments (or, if such Commitments shall have expired or been terminated, in
accordance with the respective principal amounts of their outstanding Loans).
Each payment of principal of and interest on any Competitive Borrowing shall be
allocated pro rata among the Lenders participating in such Borrowing in
accordance with the respective principal amounts of their outstanding
Competitive Loans comprising such Borrowing. For purposes of determining the
available Commitments of the Lenders at any time, each outstanding Competitive
Borrowing shall be deemed to have utilized the Commitments of the Lenders
(including those Lenders which shall not have made Loans as part of such
Competitive Borrowing) pro rata in accordance with such respective Commitments.
Each Lender agrees that in computing such Lender’s portion of any Borrowing to
be made hereunder, the Administrative Agent may, in its discretion, round each
Lender’s percentage of such Borrowing to the next higher or lower whole dollar
amount.

SECTION 2.17. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower, or pursuant to a secured claim under Section 506 of Title 11 of the
United States Code or other security or interest arising from, or in lieu of,
such secured claim, received by such Lender under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, obtain
payment (voluntary or involuntary) in respect of any Loan or Loans or L/C
Disbursement as a result of which the unpaid principal portion of its Loans and
participations in L/C Disbursements shall be proportionately less than the
unpaid principal portion of the Loans and participations in L/C Disbursements of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans and L/C Exposure of such other
Lender, so that the aggregate unpaid principal amount of the Loans and L/C
Exposure and participations in Loans and L/C Exposure held by each Lender shall
be in the same proportion to the aggregate unpaid principal amount of all Loans
and L/C Exposure then outstanding as the principal amount of its Loans and L/C
Exposure prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the principal amount of all Loans and L/C Exposure
outstanding prior to such exercise of banker’s lien, setoff or counterclaim or
other event; provided, however, that if any such purchase or purchases or
adjustments shall be made pursuant to this Section 2.17 and the payment giving
rise thereto shall thereafter be recovered, such purchase or purchases or
adjustments shall be rescinded to the extent of such recovery and the purchase
price or prices or adjustment restored without interest. The Borrower expressly
consents to the foregoing arrangements and agrees that any Lender holding a
participation in a Loan or L/C Disbursement deemed to have been so purchased may
exercise any and all rights of banker’s lien, setoff or counterclaim with
respect to any and all moneys owing by the Borrower to such Lender by reason
thereof as fully as if such Lender had made a Loan directly to the Borrower in
the amount of such participation.

SECTION 2.18. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any L/C Disbursement or any Fees or
other amounts) hereunder not later than 12:00 (noon), New York City time, on the
date when due in immediately available dollars, without setoff, defense or
counterclaim. Each such payment (other than Issuing Bank Fees, which shall be
paid directly to the Issuing Bank), shall be made to the Administrative Agent at
its offices at Eleven Madison Avenue, New York, NY 10010 or as otherwise
instructed by the Administrative Agent.

(b)     Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any Fees or other
amounts) hereunder shall become due, or otherwise would occur, on a day that is
not a Business Day, such payment may be made on the next succeeding Business
Day, and such extension of time shall in such case be included in the
computation of interest or Fees, if applicable.

SECTION 2.19. Taxes. (a) Any and all payments by the Borrower hereunder shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if the Borrower shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent or such Lender (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.

(b)     In addition, the Borrower shall pay any Other Taxes not paid pursuant to
Section 2.19(a)(iii) to the relevant Governmental Authority in accordance with
applicable law. As of the Closing Date, each Foreign Lender intends to make
Loans hereunder out of an office located in the United States of America or out
of an office so that such Loans would not be subject to Other Taxes.

(c)     The Borrower shall indemnify the Administrative Agent and each Lender,
within 15 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided, however, that the Borrower shall not be obligated to make a
payment pursuant to this Section 2.19 in respect of penalties, interest and
other liabilities attributable to any Indemnified Taxes or Other Taxes, if (i)
such penalties, interest and other liabilities are attributable to the failure
of the Administrative Agent or such Lender, as the case may be, to pay amounts
paid to the Administrative Agent or such Lender by the Borrower (for Indemnified
Taxes or Other Taxes) to the appropriate taxing authority in a timely manner
after receipt of such payment from the Borrower or (ii) such penalties, interest
and other liabilities are attributable to the gross negligence or wilful
misconduct of the Administrative Agent or such Lender, as the case may be. After
the Administrative Agent or a Lender learns of the imposition of Indemnified
Taxes or Other Taxes, such person will act in good faith to promptly notify the
Borrower of its obligations hereunder. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its behalf or on behalf of a Lender, shall be conclusive
absent manifest error.

(d)     As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e)     Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law and
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate. Each Foreign Lender, before it signs
and delivers this Agreement if listed on the signature pages hereof and before
it becomes a Lender in the case of each other Foreign Lender, and from time to
time thereafter, before the date any such form expires or becomes obsolete or
invalid, shall provide the Borrower and the Administrative Agent with Internal
Revenue Service form W-8BEN or W-8ECI (or other appropriate or successor form
prescribed by the Internal Revenue Service) in duplicate, certifying that such
Foreign Lender is entitled to benefits under an income tax treaty to which the
United States of America is a party which exempts the Foreign Lender from U.S.
withholding tax on payments of interest for the account of such Foreign Lender
or certifying that the income receivable pursuant to this Agreement is
effectively connected with the conduct by such Foreign Lender of a trade or
business in the United States of America and exempt from United States
withholding tax.

(f)     If the Administrative Agent or a Lender determines that it has received
a refund or credit in respect of and specifically associated with any
Indemnified Taxes or Other Taxes as to which it has been indemnified by the
Borrower, or with respect to which the Borrower has paid additional amounts, it
shall promptly notify the Borrower of such refund or credit and shall within 15
days from the date of receipt of such refund or benefit of such credit pay over
the amount of such refund or benefit of such credit (including any interest paid
or credited by the relevant taxing authority or Governmental Authority with
respect to such refund or credit) to the Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower with
respect to the Indemnified Taxes or Other Taxes giving rise to such refund of
credit), net of all out-of-pocket expenses of such person. If the Administrative
Agent or a Lender shall become aware that it is entitled to receive a refund or
credit in respect of Indemnified Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts, it shall promptly notify the Borrower of the availability of
such refund or credit and shall, within 15 days after receipt of a request for
such by the Borrower (whether as a result of notification that it has made of
such to the Borrower or otherwise), make a claim to such taxing authority or
Governmental Authority for such refund or credit and contest such Indemnified
Taxes, Other Taxes or liabilities if (i) such Lender or the Administrative Agent
determines, in its sole discretion, that it would not be materially
disadvantaged or prejudiced as a result of such contest (it being understood
that the mere existence of fees, charges, costs or expenses that the Borrower
has offered to and agreed to pay on behalf of a Lender or the Administrative
Agent shall not be deemed to be materially disadvantageous to such person) and
(ii) the Borrower furnishes, upon request of the Lender or the Administrative
Agent, an opinion of reputable tax counsel (such opinion and such counsel to be
acceptable to such Lender or the Administrative Agent) to the effect that such
Indemnified Taxes or Other Taxes were wrongfully or illegally imposed.

SECTION 2.20. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender or the Issuing Bank delivers a
certificate requesting compensation pursuant to Section 2.13, (ii) any Lender or
the Issuing Bank delivers a notice described in Section 2.14 or (iii) the
Borrower is required to pay any additional amount to any Lender or the Issuing
Bank or any Governmental Authority on account of any Lender or the Issuing Bank
pursuant to Section 2.19, the Borrower may, at its sole expense and effort
(including with respect to the processing and recordation fee referred to in
Section 9.04(b)), upon notice to such Lender or the Issuing Bank and the
Administrative Agent, require such Lender or the Issuing Bank to transfer and
assign, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all of its interests, rights and obligations under
this Agreement to an assignee that shall assume such assigned obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (x) such assignment shall not conflict with any law, rule or regulation or
order of any court or other Governmental Authority having jurisdiction, (y) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a Commitment is being assigned, of the Issuing Bank), which
consent shall not unreasonably be withheld, and (z) the Borrower or such
assignee shall have paid to the affected Lender or the Issuing Bank in
immediately available funds an amount equal to the sum of the principal of and
interest accrued to the date of such payment on the outstanding Loans or L/C
Disbursements of such Lender or the Issuing Bank, respectively, plus all Fees
and other amounts accrued for the account of such Lender or the Issuing Bank
hereunder (including any amounts under Section 2.13 and Section 2.15); provided
further that, if prior to any such transfer and assignment the circumstances or
event that resulted in such Lender’s or the Issuing Bank’s claim for
compensation under Section 2.13 or notice under Section 2.14 or the amounts paid
pursuant to Section 2.19, as the case may be, cease to cause such Lender or the
Issuing Bank to suffer increased costs or reductions in amounts received or
receivable or reduction in return on capital, or cease to have the consequences
specified in Section 2.14, or cease to result in amounts being payable under
Section 2.19, as the case may be (including as a result of any action taken by
such Lender or the Issuing Bank pursuant to paragraph (b) below), or if such
Lender or the Issuing Bank shall waive its right to claim further compensation
under Section 2.13 in respect of such circumstances or event or shall withdraw
its notice under Section 2.14 or shall waive its right to further payments under
Section 2.19 in respect of such circumstances or event, as the case may be, then
such Lender or the Issuing Bank shall not thereafter be required to make any
such transfer and assignment hereunder.

(b)     If (i) any Lender or the Issuing Bank shall request compensation under
Section 2.13, (ii) any Lender or the Issuing Bank delivers a notice described in
Section 2.14 or (iii) the Borrower is required to pay any additional amount or
indemnity payment to any Lender or the Issuing Bank or any Governmental
Authority on account of any Lender or the Issuing Bank, pursuant to
Section 2.19, then such Lender or the Issuing Bank shall use reasonable efforts
(which shall not require such Lender or the Issuing Bank to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.13 or enable it to
withdraw its notice pursuant to Section 2.14 or would reduce amounts payable
pursuant to Section 2.19, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or the
Issuing Bank in connection with any such filing or assignment, delegation and
transfer.

SECTION 2.21. Letters of Credit. (a) General. The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any of
its Subsidiaries (in which case the Borrower and such Subsidiary shall be
co-applicants with respect to such Letter of Credit), in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time while the Commitments remain in effect. This Section shall not
be construed to impose an obligation upon the Issuing Bank to issue any Letter
of Credit that is inconsistent with the terms and conditions of this Agreement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. In
order to request the issuance of a Letter of Credit (or to amend, renew or
extend an existing Letter of Credit), the Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension, the date
on which such Letter of Credit is to expire (which shall comply with
paragraph (c) below), the amount of such Letter of Credit, the name and address
of the beneficiary thereof and such other information as shall be necessary to
prepare such Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if, and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that, after giving effect to such issuance, amendment, renewal or extension
(i) the L/C Exposure shall not exceed the L/C Commitment and (ii) the sum of the
Aggregate Revolving Credit Exposure and the aggregate principal amount of
outstanding Competitive Borrowings shall not exceed the Total Commitment.


(c) Expiration Date. Each Letter of Credit shall expire at the close of business
on the earlier of the date one year after the date of the issuance of such
Letter of Credit and the date that is five Business Days prior to the Maturity
Date, unless such Letter of Credit expires by its terms on an earlier date;
provided, however, that a Letter of Credit may, upon the request of the
Borrower, include a provision whereby such Letter of Credit shall be renewed
automatically for additional consecutive periods of 12 months or less (but not
beyond the date that is five Business Days prior to the Maturity Date) unless
the Issuing Bank notifies the beneficiary thereof at least 30 days prior to the
then-applicable expiration date that such Letter of Credit will not be renewed.


(d) Participations. By the issuance of a Letter of Credit and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each such Lender hereby acquires from the
Issuing Bank, a participation in such Letter of Credit equal to such Lender’s
Pro Rata Percentage of the aggregate amount available to be drawn under such
Letter of Credit, effective upon the issuance of such Letter of Credit (or, in
the case of the Existing Letters of Credit, effective upon the Closing Date). In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the Issuing Bank, such Lender’s Pro Rata Percentage of each L/C Disbursement
made by the Issuing Bank and not reimbursed by the Borrower forthwith on the
date due as provided in Section 2.02(f). Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or an Event of Default, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.


(e) Reimbursement. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, the Borrower shall pay to the Administrative
Agent an amount equal to such L/C Disbursement not later than 5:00 p.m., New
York City time, on the day on which the Borrower shall have received notice from
the Issuing Bank that payment of such draft will be made, or, if the Borrower
shall have received such notice later than 11:00 a.m., New York City time, on
any Business Day, not later than 12:00 noon, New York City time, on the
immediately following Business Day.


(f) Obligations Absolute. The Borrower’s obligations to reimburse L/C
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under any and all circumstances whatsoever,
and irrespective of:


(i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein;


(ii) any amendment or waiver of this Agreement;


(iii) the existence of any claim, setoff, defense or other right that the
Borrower, any other party guaranteeing, or otherwise obligated with, the
Borrower, any Subsidiary or other Affiliate thereof or any other person may at
any time have against the beneficiary under any Letter of Credit, the Issuing
Bank, the Administrative Agent or any Lender or any other person, whether in
connection with this Agreement or any other related or unrelated agreement or
transaction;


(iv) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;


(v) payment by the Issuing Bank under a Letter of Credit against presentation of
a draft or other document that does not comply with the terms of such Letter of
Credit; and


(vi) any other act or omission to act or delay of any kind of the Issuing Bank,
the Lenders, the Administrative Agent or any other person or any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of the Borrower’s obligations hereunder.


        Without limiting the generality of the foregoing, it is expressly
understood and agreed that the absolute and unconditional obligation of the
Borrower hereunder to reimburse L/C Disbursements will not be excused by the
gross negligence or wilful misconduct of the Issuing Bank. However, the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s gross negligence or wilful misconduct in determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof; it is understood that the Issuing Bank may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit (i) the Issuing Bank’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute wilful
misconduct or gross negligence of the Issuing Bank.

(g)     Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall as promptly as possible
give telephonic notification, confirmed by telecopy, to the Administrative Agent
and the Borrower of such demand for payment and whether the Issuing Bank has
made or will make an L/C Disbursement thereunder; provided that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such L/C Disbursement. The Administrative Agent shall promptly give each Lender
notice thereof.

(h)     Interim Interest. If the Issuing Bank shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless the Borrower shall reimburse such
L/C Disbursement in full on such date, the unpaid amount thereof shall bear
interest for the account of the Issuing Bank, for each day from and including
the date of such L/C Disbursement, to but excluding the earlier of the date of
payment by the Borrower or the date on which interest shall commence to accrue
thereon as provided in Section 2.02(f), at the rate per annum that would apply
to such amount if such amount were an ABR Revolving Loan.

(i)     Resignation or Removal of the Issuing Bank. The Issuing Bank may resign
at any time by giving 30 days’ prior written notice to the Administrative Agent,
the Lenders and the Borrower, and may be removed at any time by the Borrower by
notice to the Issuing Bank, the Administrative Agent and the Lenders. Subject to
the next succeeding paragraph, upon the acceptance of any appointment as the
Issuing Bank hereunder by a Lender that shall agree to serve as successor
Issuing Bank, such successor shall succeed to and become vested with all the
interests, rights and obligations of the retiring Issuing Bank and the retiring
Issuing Bank shall be discharged from its obligations to issue additional
Letters of Credit hereunder. At the time such removal or resignation shall
become effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 2.06(c)(ii). The acceptance of any appointment as the Issuing Bank
hereunder by a successor Lender shall be evidenced by an agreement entered into
by such successor, in a form satisfactory to the Borrower and the Administrative
Agent, and, from and after the effective date of such agreement, (i) such
successor Lender shall have all the rights and obligations of the previous
Issuing Bank under this Agreement and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation or removal of the Issuing Bank
hereunder, the retiring Issuing Bank shall remain a party hereto and shall
continue to have all the rights and obligations of an Issuing Bank under this
Agreement with respect to Letters of Credit issued by it prior to such
resignation or removal, but shall not be required to issue additional Letters of
Credit.

(j)     Cash Collateralization. If any Event of Default shall occur and be
continuing, the Borrower shall, on the Business Day it receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders holding participations in outstanding Letters of
Credit representing greater than 50% of the aggregate undrawn amount of all
outstanding Letters of Credit) thereof and of the amount to be deposited,
deposit in an account with the Administrative Agent, for the benefit of the
Lenders, an amount in cash equal to the L/C Exposure as of such date, provided,
however that the obligation to deposit such cash shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower described in clause (g) or (h) of Article VII. Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits in Permitted Investments, which investments
shall be made at the option and sole discretion of the Administrative Agent,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall (i)
automatically be applied by the Administrative Agent to reimburse the Issuing
Bank for L/C Disbursements for which it has not been reimbursed, (ii) be held
for the satisfaction of the reimbursement obligations of the Borrower for the
L/C Exposure at such time and (iii) if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders holding participations in
outstanding Letters of Credit representing greater than 50% of the aggregate
undrawn amount of all outstanding Letters of Credit), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(k)     Additional Issuing Banks. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) and such Lender, designate one or more
additional Lenders to act as an issuing bank under the terms of the Agreement.
Any Lender designated as an issuing bank pursuant to this paragraph (k) shall be
deemed to be an “Issuing Bank” (in addition to being a Lender) in respect of
Letters of Credit issued or to be issued by such Lender, and, with respect to
such Letters of Credit, such term shall thereafter apply to the other Issuing
Bank and such Lender.

SECTION 2.22. Incremental Commitments. (a) The Borrower may, by written notice
to the Administrative Agent from time to time, request that the Total Commitment
(and, in connection therewith, the L/C Commitment) be increased by an amount not
to exceed the Incremental Commitment Amount at such time. Such notice shall set
forth the amount of the requested increase in the Total Commitment (which shall
be in minimum increments of $5,000,000 and a minimum amount of $10,000,000 or
equal to the remaining Incremental Commitment Amount) and, if applicable, the
L/C Commitment, and the date on which such increase is requested to become
effective (which shall be not less than 10 Business Days nor more than 60 days
after the date of such notice and which, in any event, must be on or prior to
the Maturity Date), and shall offer each Revolving Credit Lender the opportunity
to increase its Commitment by its Pro Rata Percentage of the proposed increased
amount. Each Lender shall, by notice to the Borrower and the Administrative
Agent given not more than 10 days after the date of the Administrative Agent’s
notice, either agree to increase its Commitment by all or a portion of the
offered amount (each Lender so agreeing being an “Increasing Lender”) or decline
to increase its Commitment (and any Lender that does not deliver such a notice
within such period of 10 days shall be deemed to have declined to increase its
Commitment) (each Lender so declining or being deemed to have declined being a
“Non-Increasing Lender”). In the event that, on the 10th day after the
Administrative Agent shall have delivered such notice, the Lenders shall have
agreed pursuant to the preceding sentence to increase their Commitments by an
aggregate amount less than the increase in the Total Commitment requested by the
Borrower, the Borrower may arrange for one or more banks or other entities (any
such bank or other entity being called an “Augmenting Lender”), which may
include any Lender, to extend Commitments or increase their existing Commitments
in an aggregate amount equal to the unsubscribed amount; provided that,
notwithstanding the foregoing, (i) no person shall become a Lender and no
Lender’s Commitment shall increase pursuant to this Section 2.22 without the
prior written consent of the Administrative Agent and the Issuing Bank (which
shall not be unreasonably withheld) and (ii) the L/C Commitment of any Issuing
Bank shall not be increased pursuant to the Section 2.22 without the prior
written consent of such Issuing Bank. The Borrower and each Augmenting Lender
shall execute all such documentation as the Administrative Agent shall
reasonably specify to evidence its Commitment and/or its status as a Lender
hereunder. Any increase in the Commitment may be made in an amount which is less
than the increase requested by the Borrower if the Borrower is unable to arrange
for, or chooses not to arrange for, Augmenting Lenders.

(b)     Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all actions as may be reasonably necessary to ensure that,
after giving effect to any increase in the Total Commitment pursuant to this
Section 2.22, the outstanding Revolving Loans (if any) are held by the Lenders
in accordance with their new Pro Rata Percentages. This may be accomplished at
the discretion of the Administrative Agent (i) by requiring the outstanding
Revolving Loans to be prepaid with the proceeds of a new Revolving Credit
Borrowing, (ii) by causing Non-Increasing Lenders to assign portions of their
outstanding Revolving Loans to Increasing Lenders and Augmenting Lenders or
(iii) by any combination of the foregoing. Any prepayment or assignment
described in this paragraph (b) shall be subject to Section 2.15, but otherwise
without premium or penalty.

(c)     Notwithstanding the foregoing, no increase in the Total Commitment shall
become effective under this Section 2.22 unless, (i) on the date of such
increase, the conditions set forth in paragraphs (b) and (c) of Section 4.01
shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a Financial Officer
of the Borrower, and (ii) the Administrative Agent shall have received (with
sufficient copies for each of the Lenders) such customary closing documentation
as the Administrative Agent shall have reasonably requested.

ARTICLE III

Representations and Warranties

        The Borrower represents and warrants to the Administrative Agent, the
Issuing Bank and each of the Lenders that:

SECTION 3.01. Organization; Powers. The Borrower and each of the Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted and
(c) is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.02. Authorization. The execution, delivery and performance by the
Borrower of this Agreement and the transactions contemplated hereby (including
the Borrowings hereunder) (collectively, the “Transactions”) (a) are within the
Borrower’s corporate powers and have been duly authorized by all requisite
corporate and, if required, stockholder action and (b) will not (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents or by-laws of the
Borrower or any Subsidiary, (B) any order of any Governmental Authority or
(C) any provision of any indenture, agreement or other instrument to which the
Borrower or any Subsidiary is a party or by which any of them or any of their
property is or may be bound, the effect of which could reasonably be expected to
result in a Material Adverse Effect, (ii) result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under, or give rise to
any right to accelerate or to require the prepayment, repurchase or redemption
of any obligation under any such indenture, agreement or other instrument, the
effect of which could reasonably be expected to result in a Material Adverse
Effect, or (iii) result in the creation or imposition of any Lien upon or with
respect to any property or assets now owned or hereafter acquired by the
Borrower or any Subsidiary.

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by the Borrower and constitutes a legal, valid and binding obligation
of the Borrower enforceable against the Borrower in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforceability of creditors’ rights generally and to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the Transactions, except for such as have
been made or obtained and are in full force and effect.

SECTION 3.05. Financial Statements. The Borrower has heretofore furnished to the
Lenders its consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows (i) as of and for the fiscal year ended
December 31, 2003, audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended September 30,
2004, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial condition and results of
operations and cash flows of the Borrower and its consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.

SECTION 3.06. No Material Adverse Change. As of the Closing Date, since
December 31, 2003, there has been no material adverse change in the financial
condition, results of operations or business of the Borrower and the
Subsidiaries, taken as a whole.

SECTION 3.07. Subsidiaries. Schedule 3.07 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of the Borrower
therein.

SECTION 3.08. Litigation; Compliance with Laws. (a) There are not any actions,
suits or proceedings at law or in equity or by or before any Governmental
Authority now pending or, to the knowledge of the Borrower, threatened against
or affecting the Borrower or any Subsidiary or any business, property or rights
of any such person (i) that involve this Agreement or the Transactions or
(ii) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.

(b)     None of the Borrower or any of the Subsidiaries is in violation of any
law, rule or regulation, or is in default with respect to any judgment, writ,
injunction, decree or order of any Governmental Authority, where such violation
or default could reasonably be expected to result in a Material Adverse Effect.

SECTION 3.09. Federal Reserve Regulations. (a) The Borrower is not engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of buying or carrying Margin Stock.

(b)     No part of the proceeds of any Loan or any Letter of Credit will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, for any purpose that entails a violation of, or that is inconsistent
with, the provisions of the Regulations of the Board, including Regulation T, U
or X.

SECTION 3.10. Investment Company Act; Public Utility Holding Company Act. None
of the Borrower or any of the Subsidiaries is (a) an “investment company” as
defined in, or subject to regulation under, the Investment Company Act of 1940
or (b) a “holding company” as defined in, or subject to regulation under, the
Public Utility Holding Company Act of 1935.

SECTION 3.11. Use of Proceeds. The Borrower will use the proceeds of the Loans
and will request the issuance of Letters of Credit only for the purposes
specified in the preamble to this Agreement.

SECTION 3.12. Tax Returns. Each of the Borrower and the Subsidiaries has filed
or caused to be filed all Federal, state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all Taxes due and payable by it and all assessments received by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary, as applicable, shall have set aside
on its books adequate reserves or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.

SECTION 3.13. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other information, report, financial
statement, exhibit or schedule furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein taken as a whole, in the
light of the circumstances under which they were made, not misleading; provided
that to the extent any such information, report, financial statement, exhibit or
schedule was based upon or constitutes a forecast or projection, the Borrower
represents only that it acted in good faith and utilized reasonable assumptions
and due care in the preparation of such information, report, financial
statement, exhibit or schedule.

SECTION 3.14. Employee Benefit Plans. No ERISA Event has occurred or is
reasonably expected to occur that, when taken together with all other such ERISA
Events, could reasonably be expected to result in a Material Adverse Effect. The
accumulated benefit obligations (as defined in Statement of Financial Accounting
Standards No. 87) under all Plans (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the last
annual valuation dates applicable thereto, exceed by more than $75,000,000 the
fair market value of the assets of all such Plans.

SECTION 3.15. Environmental Matters. Except with respect to any matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of the Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) is subject to any Environmental Liability, (iii) has
received written notice of any claim with respect to any Environmental Liability
or (iv) knows of any basis for any Environmental Liability of the Borrower or
the Subsidiaries.

SECTION 3.16. Senior Indebtedness. The Loans and other obligations hereunder
constitute “Senior Indebtedness” under and as defined in the Subordinated Note
Documents.

ARTICLE IV

Conditions of Lending

        The obligations of the Lenders to make Loans and of the Issuing Bank to
issue Letters of Credit hereunder are subject to the satisfaction of the
following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing or issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a "Credit Event"):

(a)     The Administrative Agent shall have received a notice of such Borrowing
as required by Section 2.03 or 2.04, as applicable (or such notice shall have
been deemed given in accordance with Section 2.04), or, in the case of the
issuance, amendment, extension or renewal of a Letter of Credit, the Issuing
Bank and the Administrative Agent shall have received a notice requesting the
issuance, amendment, extension or renewal of such Letter of Credit as required
by Section 2.21(b).

(b)     The representations and warranties set forth in Article III hereof shall
be true and correct in all material respects on and as of the date of such
Credit Event with the same effect as though made on and as of such date, except
to the extent such representations and warranties expressly relate to an earlier
date.

(c)     At the time of and immediately after such Credit Event, no Event of
Default or Default shall have occurred and be continuing.

        Each Credit Event shall be deemed to constitute a representation and
warranty by the Borrower on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

SECTION 4.02. Closing Date. On the Closing Date:

(a)     The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b)     The Administrative Agent shall have received, on behalf of itself, the
Lenders and the Issuing Bank, a favorable written opinion of each of
(i) Bradford T. Smith, Chief Legal Counsel of the Borrower, substantially to the
effect set forth in Exhibit E-1, and (ii) Hogan & Hartson L.L.P., special
counsel for the Borrower, substantially to the effect set forth in Exhibit E-2,
(A) dated the Closing Date, (B) addressed to the Issuing Bank, the
Administrative Agent and the Lenders, and (C) covering such other matters
relating to this Agreement and the Transactions as the Administrative Agent
shall reasonably request, and the Borrower hereby requests such counsel to
deliver such opinions.

(c)     The Administrative Agent shall have received (i) a copy of the
certificate of incorporation, including all amendments thereto, of the Borrower,
certified as of a recent date by the Secretary of State of the State of
Delaware, and a certificate as to the good standing of the Borrower as of a
recent date, from such Secretary of State; (ii) a certificate of the Secretary
or Assistant Secretary of the Borrower dated the Closing Date and certifying
(A) that attached thereto is a true and complete copy of the by-laws of the
Borrower as in effect on the Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of resolutions duly adopted by the Board of
Directors of the Borrower authorizing the execution, delivery and performance of
this Agreement and the borrowings hereunder, and that such resolutions have not
been modified, rescinded or amended and are in full force and effect, (C) that
the certificate of incorporation of the Borrower has not been amended since the
date of the last amendment thereto shown on the certificate of good standing
furnished pursuant to clause (i) above, and (D) as to the incumbency and
specimen signature of each officer executing this Agreement or any other
document delivered in connection herewith on behalf of the Borrower; (iii) a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary executing the certificate pursuant to
clause (ii) above; and (iv) such other documents relating to the Borrower, this
Agreement or the Transactions as the Lenders, the Issuing Bank or the
Administrative Agent may reasonably request.

(d)     The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

(e)     The Administrative Agent shall have received all Fees and other amounts
due and payable on or prior to the Closing Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.

(f)     All principal, interest, fees and other amounts outstanding or due under
the Existing Credit Agreements shall have been paid in full, the commitments
thereunder terminated, and the Administrative Agent shall have received
satisfactory evidence thereof.

(g)     The credit facilities provided for by this Agreement shall be rated not
lower than BBB by S&P, and the Administrative Agent shall have received
satisfactory evidence thereof.

(h)     The Lenders shall have received all documentation and other information
requested by them and required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA Patriot Act.

ARTICLE V

Affirmative Covenants

        The Borrower covenants and agrees with each Lender that until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable hereunder shall have been
paid in full and all Letters of Credit have been canceled or have expired and
all amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrower will, and will cause
each of the Subsidiaries to:

SECTION 5.01. Existence; Businesses and Properties. (a) Do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence, except as otherwise expressly permitted under Section 6.04.

(b)     Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect its rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names, and
comply in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, in each case except where the
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.02. Insurance. Maintain with responsible and reputable insurance
companies insurance, to such extent and against such risks as is customary with
companies in the same or similar businesses operating in the same or similar
locations.

SECTION 5.03. Obligations and Taxes. Pay its Indebtedness and other obligations,
including Taxes, before the same shall become delinquent or in default, except
where (a)  the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.04. Financial Statements, Reports, etc. In the case of the Borrower,
furnish to the Administrative Agent and each Lender:

(a)     within 105 days after the end of each fiscal year, its consolidated
balance sheet and related statements of income, stockholders’ equity and cash
flows as of the close of and for such fiscal year, together with comparative
figures for the immediately preceding fiscal year, all audited by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing and accompanied by an opinion of such accountants (which shall
not be qualified in any material respect) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

(b)     within 50 days after the end of each of the first three fiscal quarters
of each fiscal year, its consolidated balance sheet and related statements of
income, stockholders’ equity and cash flows as of the close of and for such
fiscal quarter and the then elapsed portion of the fiscal year, and comparative
figures for the same periods in the immediately preceding fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c)     concurrently with any delivery of financial statements under
paragraph (a) or (b) above, a certificate of a Financial Officer (A) certifying
that no Event of Default or Default has occurred or, if such an Event of Default
or Default has occurred, specifying the nature and extent thereof and any
corrective action taken or proposed to be taken with respect thereto,
(B) setting forth computations in reasonable detail satisfactory to the
Administrative Agent demonstrating compliance with the covenants contained in
Sections 6.07 and 6.08 and (C) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 3.05 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(d)     promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders, as the case may be;

(e)     promptly after the receipt thereof by the Borrower or any of its
Subsidiaries, a copy of any “management letter” received by any such person from
its certified public accountants and the management’s response thereto;

(f)     promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request;

(g)     promptly, following a request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

SECTION 5.05. Litigation and Other Notices. In the case of the Borrower, furnish
to the Administrative Agent, the Issuing Bank and each Lender prompt written
notice of the following:

(a)     any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) taken or proposed to be taken with
respect thereto;

(b)     the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit or proceeding, whether at law
or in equity or by or before any Governmental Authority, against the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect;

(c)     any change in the rating by S&P of the Index Debt; and

(d)     the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect.

SECTION 5.06. Maintaining Records; Access to Properties and Inspections. Keep
books of record and account in conformity with GAAP and all requirements of law
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect the financial records and the properties of the Borrower or any
Subsidiary at reasonable times and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any
representatives designated by the Administrative Agent or any Lender to discuss
the affairs, finances and condition of the Borrower or any Subsidiary with the
officers thereof and independent accountants therefor.

SECTION 5.07. Use of Proceeds. Use the proceeds of the Loans and request the
issuance of Letters of Credit only for the purposes set forth in the preamble to
this Agreement.

ARTICLE VI

Negative Covenants

        The Borrower covenants and agrees with each Lender that, until the
Commitments have been terminated and the principal of and interest on each Loan,
all Fees and all other expenses or amounts payable hereunder have been paid in
full and all Letters of Credit have been canceled or have expired and all
amounts drawn thereunder have been reimbursed in full, unless the Required
Lenders shall otherwise consent in writing, the Borrower will not, and will not
cause or permit any of the Subsidiaries to:

SECTION 6.01. Subsidiary Indebtedness. With respect to the Subsidiaries, incur,
create, issue, assume or permit to exist any Indebtedness or preferred stock,
except:

(a)     Indebtedness or preferred stock existing on the date hereof and having
an aggregate principal amount (or, in the case of preferred stock, an aggregate
liquidation preference) of less than $25,000,000 in the aggregate and, in the
case of any such Indebtedness, any extensions, renewals or replacements thereof
to the extent the principal amount of such Indebtedness is not increased, and
such Indebtedness, if subordinated to the Loans, remains so subordinated on
terms no less favorable to the Lenders, and the original obligors in respect of
such Indebtedness remain the only obligors thereon;

(b)     Indebtedness created or existing hereunder;

(c)     intercompany Indebtedness or preferred stock to the extent owing to or
held by the Borrower or another Subsidiary;

(d)     Indebtedness of any Subsidiary incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, and extensions,
renewals and replacements of any such Indebtedness that do not increase the
outstanding principal amount thereof; provided that (i) such Indebtedness is
incurred prior to or within 180 days after such acquisition or the completion of
such construction or improvement and (ii) the aggregate principal amount of
Indebtedness permitted by this Section 6.01(d), when combined with the aggregate
principal amount of all Capital Lease Obligations incurred pursuant to
Section 6.01(e) and all Indebtedness incurred pursuant to Section  6.01(f),
shall not exceed $150,000,000 at any time outstanding;

(e)     Capital Lease Obligations in an aggregate principal amount, when
combined with the aggregate principal amount of all Indebtedness incurred
pursuant to Section 6.01(d) and Section 6.01(f), not in excess of $150,000,000
at any time outstanding;

(f)     Indebtedness of any person that becomes a Subsidiary after the date
hereof; provided that (i) such Indebtedness exists at the time such person
becomes a Subsidiary and is not created in contemplation of or in connection
with such person becoming a Subsidiary, (ii) immediately before and after such
person becomes a Subsidiary, no Event of Default or Default shall have occurred
and be continuing and (iii) the aggregate principal amount of Indebtedness
permitted by this clause (f), when combined with the aggregate principal amount
of all Indebtedness incurred pursuant to Section 6.01(d) and all Capital Lease
Obligations incurred pursuant to Section 6.01(e), shall not exceed $150,000,000
at any time outstanding;

(g)     Indebtedness under performance bonds or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business;
and

(h)     additional Indebtedness (including attributable Indebtedness in respect
of sale-leaseback transactions) or preferred stock of the Subsidiaries to the
extent not otherwise permitted by the foregoing clauses of this Section 6.01 in
an aggregate principal amount (or, in the case of preferred stock, with an
aggregate liquidation preference), when combined (without duplication) with the
amount of obligations of the Borrower and its Subsidiaries secured by Liens
pursuant to Section 6.02(j), not to exceed $150,000,000 at any time outstanding.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including any Subsidiary) now owned or hereafter acquired by it or on
any income or revenues or rights in respect of any thereof, except:

(a)     Liens on property or assets of the Borrower and its Subsidiaries
existing on the date hereof and encumbering property or assets with a fair
market value, and securing obligations having an aggregate principal amount, in
each case less than $25,000,000 in the aggregate; provided that (x) such Liens
shall secure only those obligations which they secure on the date hereof and
extensions, renewals and replacements thereof permitted hereunder and (y) such
Liens shall not apply to any other property or assets of the Borrower or any of
the Subsidiaries;

(b)     any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
of any person that becomes a Subsidiary after the date hereof prior to the time
such person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such person becoming
a Subsidiary, as the case may be, (ii) such Lien does not apply to any other
property or assets of the Borrower or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such person becomes a Subsidiary, as the case may be and extensions,
renewals and replacements thereof permitted hereunder;

(c)     Liens for taxes not yet due or which are being contested in compliance
with Section 5.03;

(d)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business and securing
obligations that are not overdue by more than 90 days or which are being
contested in compliance with Section 5.03;

(e)     pledges and deposits made in the ordinary course of business in
compliance with workmen’s compensation, unemployment insurance and other social
security laws or regulations;

(f)     deposits to secure the performance of bids, trade contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, in each case in the ordinary course of business;

(g)     zoning restrictions, easements, rights-of-way, restrictions on use of
real property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Borrower or any of its
Subsidiaries;

(h)     purchase money security interests in real property, improvements thereto
or equipment hereafter acquired (or, in the case of improvements, constructed)
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by Section 6.01, (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 180 days after
such acquisition (or construction) and (iii) such security interests do not
apply to any other property or assets of the Borrower or any Subsidiary;

(i)     Liens in respect of judgments that do not constitute an Event of
Default; and

(j)     Liens not otherwise permitted by the foregoing clauses of this
Section 6.02 securing obligations otherwise permitted by this Agreement in an
aggregate principal and face amount, when combined (without duplication) with
the amount of Indebtedness or preferred stock of Subsidiaries incurred pursuant
to Section 6.01(h), not to exceed $150,000,000 at any time outstanding.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale of such property is
permitted by Section 6.04 and (b) any Capital Lease Obligations or Liens arising
in connection therewith are permitted by Sections 6.01 and 6.02, respectively.

SECTION 6.04. Mergers, Consolidations and Sales of Assets. Merge into or
consolidate with any other person, or permit any other person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all the assets
(whether now owned or hereafter acquired) of the Borrower, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing, (a) any person may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation, (b) any person, other than the
Borrower, may merge into or consolidate with any Subsidiary in a transaction in
which the surviving entity is a Subsidiary and (c) any Subsidiary may liquidate
or dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders.

SECTION 6.05. Restricted Payments. Declare or make, or agree to declare or make,
directly or indirectly, any Restricted Payment (including pursuant to any
Synthetic Purchase Agreement), or incur any obligation (contingent or otherwise)
to do so if, at the time thereof and immediately after giving effect thereto,
(a) any Default or Event of Default shall have occurred and be continuing or
(b) the Leverage Ratio on the date of such Restricted Payment would be greater
than 2.0 to 1.0; provided, however, that (i) any Subsidiary may declare and pay
dividends or make other distributions ratably to holders of Equity Interests in
it, (ii) the Borrower may declare and pay dividends or make other distributions
of its Equity Interests and (iii) so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom, the Borrower
and the Subsidiaries may declare and make, directly or indirectly, additional
Restricted Payments to the extent not otherwise permitted by the foregoing
clauses of this Section 6.05 in an aggregate amount not to exceed $100,000,000.

SECTION 6.06. Business of Borrower and Subsidiaries. Engage to any material
extent in any business or business activity other than businesses of the type
currently conducted by the Borrower and the Subsidiaries and business activities
reasonably related thereto.

SECTION 6.07. Interest Coverage Ratio. Permit the Interest Coverage Ratio for
any period of four consecutive fiscal quarters, in each case taken as one
accounting period, to be less than 5.0 to 1.0.

SECTION 6.08. Maximum Leverage Ratio. Permit the Leverage Ratio on the last day
of any period of four consecutive fiscal quarters, in each case taken as one
accounting period, to be greater than 2.5 to 1.0.

SECTION 6.09. Hedging Agreements. Enter into any Hedging Agreement other than
non-speculative Hedging Agreements entered into to hedge or mitigate risks to
which the Borrower or a Subsidiary is exposed in the ordinary course of the
conduct of its business or the management of its liabilities.

ARTICLE VII

Events of Default

        In case of the happening of any of the following events (“Events of
Default”):

(a)     any representation or warranty made or deemed made in or in connection
with this Agreement or the Borrowings or issuances of Letters of Credit
hereunder, or any representation, warranty, statement or information contained
in any report, certificate, financial statement or other instrument furnished in
connection with or pursuant to this Agreement, shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;

(b)     default shall be made in the payment of any principal of any Loan or the
reimbursement with respect to any L/C Disbursement when and as the same shall
become due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof or by acceleration thereof or otherwise;

(c)     default shall be made in the payment of any interest on any Loan or any
Fee or L/C Disbursement or any other amount (other than an amount referred to in
(b) above) due under this Agreement, when and as the same shall become due and
payable, and such default shall continue unremedied for a period of five
Business Days;

(d)     default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a) (with respect to the Borrower), 5.05(a) or 5.07 or in
Article VI;

(e)     default shall be made in the due observance or performance by the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
this Agreement (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender);

(f)     (i) the Borrower or any Material Subsidiary shall (i) fail to pay any
principal or interest, regardless of amount, due in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period), or (ii) any other event or condition
occurs (after giving effect to any applicable grace period) that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (ii) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

(g)     an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or any Material Subsidiary, or of a substantial part of
the property or assets of the Borrower or a Material Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of the property or assets of the Borrower or a Material
Subsidiary or (iii) the winding-up or liquidation of the Borrower or any
Material Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;

(h)     the Borrower or any Material Subsidiary shall (i) voluntarily commence
any proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Material Subsidiary or for a substantial part of the property or assets of the
Borrower or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors, (vi) become unable, admit in
writing its inability or fail generally to pay its debts as they become due or
(vii) take any action for the purpose of effecting any of the foregoing;

(i)     one or more judgments for the payment of money in an amount in excess of
$50,000,000 individually or $75,000,000 in the aggregate shall be rendered
against the Borrower, any Material Subsidiary or any combination thereof and the
same shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to levy upon assets or properties of the Borrower or any
Material Subsidiary to enforce any such judgment; provided, however, that any
such judgment shall not be an Event of Default under this paragraph (i) if and
for so long as (i) the entire amount of such judgment in excess of $50,000,000
individually or $75,000,000 in the aggregate is covered by a valid and binding
policy of insurance between the defendant and the insurer covering payment
thereof and (ii) such insurer, which shall be rated at least “A” by A.M. Best
Company, has been notified of, and has not disputed the claim made for payment
of the amount of such judgment;

(j)     one or more ERISA Events shall have occurred that results in liability
of the Borrower and its ERISA Affiliates exceeding $50,000,000 individually or
$75,000,000 in the aggregate; or

(k)     there shall have occurred a Change in Control;

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate forthwith
the Commitments and (ii) declare the Loans then outstanding to be forthwith due
and payable in whole or in part, whereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder,
shall become forthwith due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained hereinto the contrary notwithstanding; and in any
event with respect to the Borrower described in paragraph (g) or (h) above, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder, shall automatically
become due and payable, without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrower, anything
contained herein to the contrary notwithstanding.

ARTICLE VIII

The Administrative Agent

        Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent its agent and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms of this Agreement, together with such actions
and powers as are reasonably incidental thereto.

        The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

        The Administrative Agent shall not have any duties or obligations except
those expressly set forth in this Agreement. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by this Agreement that
the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.08), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of the Subsidiaries that is communicated to or
obtained by the bank serving as Administrative Agent or any of its Affiliates in
any capacity. The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 9.08) or in the absence of its own
gross negligence or wilful misconduct. The Administrative Agent shall not be
deemed to have knowledge of any Default unless and until written notice thereof
is given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

        The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper person. The Administrative Agent
may also rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper person, and shall not incur any liability
for relying thereon. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

        The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by it.
The Administrative Agent and any such sub-agent may perform any and all its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of each Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

        Subject to the appointment and acceptance of a successor Administrative
Agent as provided below, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, with the consent of the
Borrower (such consent not to be unreasonably withheld or delayed), to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank, that is acceptable to the
Borrower (which shall not unreasonably withhold its approval). Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor. After the Administrative Agent’s resignation
hereunder, the provisions of this Article and Section 9.05 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while acting as Administrative Agent.

        Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

        Anything herein to the contrary notwithstanding, none of the Syndication
Agent, Co-Lead Arrangers or Joint Bookrunners listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any
other loan document, except in its capacity, as applicable, as an Agent or a
Lender.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(a)     if to the Borrower, to it at 231 Maple Avenue, Burlington, NC 27215,
Attention of Wesley R. Elingburg  (Telecopy No. (336) 436-1066);

(b)     if to the Administrative Agent, to Credit Suisse First Boston, Eleven
Madison Avenue, New York, NY 10010, Attention of Agency Group Manager (Telecopy
No. (212) 325- 8304); and

(c)     if to a Lender, to it at its address (or telecopy number) set forth on
Schedule 2.01 or in the Assignment and Acceptance pursuant to which such Lender
shall have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and the
Issuing Bank and shall survive the making by the Lenders of the Loans and the
issuance of Letters of Credit by the Issuing Bank, regardless of any
investigation made by the Lenders or the Issuing Bank or on their behalf, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any Fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not been terminated. The provisions of Sections
2.13, 2.15, 2.19 and 9.05 shall remain operative and in full force and effect
regardless of the expiration of the term of this Agreement, the consummation of
the transactions contemplated hereby, the repayment of any of the Loans, the
expiration of the Commitments, the expiration of any Letter of Credit, the
invalidity or unenforceability of any term or provision of this Agreement, or
any investigation made by or on behalf of the Administrative Agent, any Lender
or the Issuing Bank.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, the Administrative Agent, the
Issuing Bank or the Lenders that are contained in this Agreement shall bind and
inure to the benefit of their respective successors and assigns.

(b)     Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of the Administrative Agent (and, in the case of any assignment
of a Commitment, the Issuing Bank) (which consent shall not be unreasonably
withheld or delayed); provided, however, that (i) except in the case of an
assignment to a Lender or an Affiliate of a Lender, (x) the Borrower must give
its prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed); provided, however, that the consent of the
Borrower shall not be required to any such assignment during the continuance of
any Event of Default described in paragraph (g) or (h) of Article VII, and (y)
the amount of the Commitment of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 (or, if less, the entire remaining amount of such Lender’s
Commitment), (ii) each such assignment shall be of a constant, and not a
varying, percentage of all the assigning Lender’s rights and obligations under
this Agreement, (iii) the parties to each such assignment shall
(A) electronically execute and deliver to the Administrative Agent an Assignment
and Acceptance via an electronic settlement system acceptable to the
Administrative Agent (which initially shall be ClearPar LLC) or (B) manually
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 and (iv) the assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and applicable tax forms. Upon acceptance and
recording pursuant to paragraph (e) of this Section 9.04, from and after the
effective date specified in each Assignment and Acceptance, (A) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Acceptance, have the rights and obligations of a Lender
under this Agreement and (B) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.13, 2.15,
2.19 and 9.05, as well as to any Fees accrued for its account and not yet paid).
Notwithstanding the foregoing, any Lender assigning its rights and obligations
under this Agreement may retain any Competitive Loans made by it outstanding at
such time, and in such case shall retain its rights hereunder in respect of any
such Loans so retained until such Loans have been repaid in full in accordance
with this Agreement.

(c)     By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Revolving Loans and Competitive
Loans, in each case without giving effect to assignments thereof which have not
become effective, are as set forth in such Assignment and Acceptance,
(ii) except as set forth in (i) above, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto, or the financial condition of the Borrower or any
Subsidiary or the performance or observance by the Borrower or any Subsidiary of
any of its obligations under this Agreement or any other instrument or document
furnished pursuant hereto; (iii) such assignee represents and warrants that it
is legally authorized to enter into such Assignment and Acceptance; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.05 or
delivered pursuant to Section 5.04 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (vi) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Agreement are required to be performed by it as a Lender.

(d)     The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders may treat each person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

(e)     Upon its receipt of a duly completed Assignment and Acceptance executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in
paragraph (b) above and, if required, the written consent of the Borrower, the
Issuing Bank and the Administrative Agent to such assignment, the Administrative
Agent shall (i) accept such Assignment and Acceptance and (ii) record the
information contained therein in the Register. No assignment shall be effective
unless it has been recorded in the Register as provided in this paragraph (e).

(f)     Each Lender may without the consent of the Borrower, the Issuing Bank or
the Administrative Agent sell participations to one or more banks or other
entities in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the participating
banks or other entities shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.13, 2.15 and 2.19 to the same extent as if
they were Lenders (but, with respect to any particular participant, to no
greater extent than the Lender that sold the participation to such participant)
and (iv) the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right to enforce the obligations of the
Borrower relating to the Loans or L/C Disbursements and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable hereunder or
the amount of principal of or the rate at which interest is payable on the
Loans, extending any scheduled principal payment date or date fixed for the
payment of interest on the Loans or increasing or extending the Commitments).

(g)     Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information designated by the Borrower as confidential, each such assignee or
participant or proposed assignee or participant shall execute an agreement
whereby such assignee or participant shall agree (subject to customary
exceptions) to preserve the confidentiality of such confidential information on
terms no less restrictive than those applicable to the Lenders pursuant to
Section 9.16.

(h)     Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

(i)     Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

(j)     The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, the
Issuing Bank and each Lender, and any attempted assignment without such consent
shall be null and void.

(k)     In the event that S&P, Moody’s and Thompson’s BankWatch (or
InsuranceWatch Ratings Service, in the case of Lenders that are insurance
companies (or Best’s Insurance Reports, if such insurance company is not rated
by Insurance Watch Ratings Service)) shall, after the date that any Lender
becomes a Lender, downgrade the long-term certificate deposit ratings of such
Lender, and the resulting ratings shall be below BBB-, Baa3 and C (or BB, in the
case of a Lender that is an insurance company (or B, in the case of an insurance
company not rated by InsuranceWatch Ratings Service)), then the Issuing Bank
shall have the right, but not the obligation, at its own expense, upon notice to
such Lender and the Administrative Agent, to replace (or to request the Borrower
to use its reasonable efforts to replace) such Lender with an assignee (in
accordance with and subject to the restrictions contained in paragraph (b)
above), and such Lender hereby agrees to transfer and assign without recourse
(in accordance with and subject to the restrictions contained in paragraph (b)
above) all its interests, rights and obligations in respect of its Commitment to
such assignee; provided, however, that (i) no such assignment shall conflict
with any law, rule and regulation or order of any Governmental Authority and
(ii) the Issuing Bank or such assignee, as the case may be, shall pay to such
Lender in immediately available funds on the date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by
such Lender hereunder and all other amounts accrued for such Lender’s account or
owed to it hereunder.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower agrees to pay all reasonable
out-of-pocket expenses incurred by the Administrative Agent and the Issuing Bank
in connection with the syndication of the credit facilities provided for herein
and the preparation and administration of this Agreement or in connection with
any amendments, modifications or waivers of the provisions hereof (whether or
not the transactions hereby or thereby contemplated shall be consummated) or
incurred by the Administrative Agent or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement or in
connection with the Loans made or Letters of Credit issued hereunder, including
the reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent, and, in connection with any such
enforcement or protection, the reasonable fees, charges and disbursements of any
other counsel for the Administrative Agent or any Lender.

(b)     The Borrower agrees to indemnify the Administrative Agent, each Lender,
the Issuing Bank and each Related Party of any of the foregoing persons (each
such person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements, incurred
by or asserted against any Indemnitee (other than Taxes, Other Taxes or amounts
that would be Other Taxes if imposed by the United States of America or any
political subdivision thereof) arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby, (ii) the use of the proceeds of the
Loans or issuance of Letters of Credit, or (iii) any claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment (a “Final Judgment”) to have
resulted from the gross negligence or wilful misconduct of such Indemnitee or
(y) arise from any legal proceedings commenced against any Lender by any other
Lender (other than legal proceedings against the Administrative Agent or the
Issuing Bank in its capacity as such) or in which a Final Judgment is rendered
in the Borrower’s favor against such Indemnitee.

(c)     To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent or the Issuing Bank under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Issuing Bank in its capacity as such. For purposes
hereof, a Lender’s “pro rata share” shall be determined based upon its share of
the sum of the Aggregate Revolving Credit Exposure and unused Commitments at the
time.

(d)     To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(e)     All amounts due under this Section 9.05 shall be payable not later than
15 days after written demand therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH LETTER OF CREDIT
SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR
RULES DESIGNATED IN SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE
DESIGNATED, THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS MOST
RECENTLY PUBLISHED AND IN EFFECT, ON THE DATE SUCH LETTER OF CREDIT WAS ISSUED,
BY THE INTERNATIONAL CHAMBER OF COMMERCE (THE “UNIFORM CUSTOMS”) AND, AS TO
MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS, THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, any Lender or the Issuing Bank in exercising any power or right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent, the Issuing Bank and the Lenders hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.
No waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) below, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. No
notice or demand on the Borrower in any case shall entitle the Borrower to any
other or further notice or demand in similar or other circumstances.

(b)     Neither this Agreement nor any provision hereof may be waived, amended
or modified except pursuant to an agreement or agreements in writing entered
into by the Borrower and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan or any date for reimbursement of an L/C Disbursement, or waive or
excuse any such payment or any part thereof, or decrease the rate of interest on
any Loan or L/C Disbursement, without the prior written consent of each Lender
affected thereby, (ii) increase or extend the Commitment or decrease or extend
the date for payment of any Fees of any Lender without the prior written consent
of such Lender, (iii) amend or modify the pro rata requirements of Section 2.16,
the provisions of Section 9.04(j), the provisions of this Section or the
definition of the term “Required Lenders”, without the prior written consent of
each Lender or (iv) modify the protections afforded to an SPC pursuant to the
provisions of Section 9.04(i) without the written consent of such SPC; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or the Issuing Bank hereunder
without the prior written consent of the Administrative Agent or the Issuing
Bank.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any L/C Disbursement, together with all fees, charges and other
amounts which are treated as interest on such Loan or participation in such L/C
Disbursement under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this
Section 9.09 shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement and the Fee Letter dated
December 1, 2004, between the Borrower and Credit Suisse First Boston,
constitute the entire contract between the parties relative to the subject
matter hereof. Any other previous agreement among the parties with respect to
the subject matter hereof is superseded by this Agreement. Nothing in this
Agreement, expressed or implied, is intended to confer upon any person (other
than the parties hereto, their respective successors and assigns permitted
hereunder (including any Affiliate of the Issuing Bank that issues any Letter of
Credit) and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Issuing Bank and the Lenders) any rights,
remedies, obligations or liabilities under or by reason of this Agreement.

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the nonexclusive jurisdiction of any New York State court or Federal court of
the United States of America sitting in New York City, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its properties in the courts of any
jurisdiction.

(b)     The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any New York State or Federal
court. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

(c)     Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors who need to know such Information in connection
with its role as Administrative Agent, Issuing Bank or Lender (as the case may
be) hereunder (it being understood that the persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or quasi-regulatory authority (such as the National
Association of Insurance Commissioners) (provided that, to the extent permitted
by applicable law and practicable under the circumstances, such person will
first inform the Borrower of any such request), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process
(provided that, to the extent permitted by applicable law, such person will
promptly notify the Borrower of such requirement as far in advance of its
disclosure as is practicable to enable the Borrower to seek a protective order
and, to the extent practicable, such person will cooperate with the Borrower in
seeking any such order), (d) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to the enforcement of its
rights hereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section 9.16, to (i) any actual or
prospective assignee of or participant in any of its rights or obligations under
this Agreement or (ii) any actual or prospective counterparty (or its advisors)
to any credit default swap or similar credit derivative transaction relating to
the obligations of the Borrower under this Agreement, (f) with the consent of
the Borrower or (g) to the extent such Information becomes publicly available
other than as a result of a breach of this Section 9.16. For the purposes of
this Section, “Information” shall mean all information received from the
Borrower and related to the Borrower or its business, other than any such
information that was available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to its disclosure by the Borrower.
Each of the Administrative Agent, the Issuing Bank and the Lenders agrees that,
except as expressly provided in this Section 9.16, it will use Information only
in connection with its role as Administrative Agent, Issuing Bank or Lender (as
the case may be) hereunder.

SECTION 9.17. Termination of Existing Credit Agreements. The Borrower and each
of the Lenders that is also a Lender (as defined in an Existing Credit
Agreement) party to an Existing Credit Agreement that has not, by its terms,
terminated on or prior to the Closing Date agree that the Commitments (as
defined in such Existing Credit Agreement) shall be terminated in their entirety
on the Closing Date in accordance with the terms thereof, subject only to this
Section 9.17. Each of such Lenders waives (a) any requirement of notice of such
termination pursuant to such Existing Credit Agreement and (b) any claim to any
facility fees under such Existing Credit Agreement for any day on or after the
Closing Date. The Borrower (i) represents and warrants that (x) after giving
effect to the preceding sentences of this Section 9.17, the commitments under
such Existing Credit Agreement will be terminated effective not later than the
Closing Date and (y) no loans will be, as of the Closing Date, outstanding under
such Existing Credit Agreement and (ii) covenants that all accrued and unpaid
facility fees and other amounts due and payable under such Existing Credit
Agreement shall have been paid on or prior to the Closing Date.

SECTION 9.18. USA Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Borrower in accordance with the Act.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.


                                                     LABORATORY CORPORATION OF
                                                     AMERICA HOLDINGS,
                                                          by

                                                               ---------------------------------------------
                                                               ---------------------------------------------
                                                               Name:
                                                               Title:


                                                     CREDIT SUISSE FIRST BOSTON, acting through to the
                                                     Cayman Islands branch,
                                                          by:
                                                               ---------------------------------------------
                                                               Name:
                                                               Title:

                                                          by:
                                                               ---------------------------------------------
                                                               Name:
                                                               Title:










[[NYCORP:2458875v7:4471C:01/10/05--09:29 p]]
                                                     SIGNATURE  PAGE TO LABORATORY  CORPORATION OF AMERICA
                                                     HOLDINGS  CREDIT  AGREEMENT  DATED AS OF THE DATE AND
                                                     YEAR FIRST WRITTEN ABOVE



[[NYCORP:2458875v7:4471C:01/10/05--09:29 p]]




                                                     NAME OF LENDER:

                                                                          by
                                                                              Name:
                                                                              Title:
